Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

DISTRIBUTION AGREEMENT

This DISTRIBUTION AGREEMENT (the “Agreement”) is entered into as of
March 26, 2015 (the “Effective Date”) between Monster Energy Company, a Delaware
corporation (formerly known as Hansen Beverage Company) (“MEC”), and CCBCC
Operations, LLC, a Delaware limited liability company (“Distributor”). MEC and
Distributor are referred to herein collectively as the “parties” and
individually as a “party” hereto.

 

  1. Recitals and Definitions.

a. Distributor is a leading distributor of beverages throughout the Territory
(as defined below) and has substantial experience in the distribution of
beverages. Distributor has developed and implemented successful marketing plans
and/or systems for such distribution and which are substantially associated with
the trademarks and trade name of The Coca-Cola Company (“KO”). KO has designated
Distributor, and MEC wishes to appoint Distributor, as a distributor of Products
(as defined below) as part of Distributor’s business operations and systems,
with performance to commence as of April 6, 2015, or such other date as may be
mutually agreed by the parties in writing, but which in no event shall be later
than August 3, 2015 (the “Commencement Date”).

b. When used herein (i) the word “Products” means (x) all Energy Drinks (as
defined below) in any form, that are offered, packaged and/or marketed by MEC or
any of its Affiliates at any time after the Effective Date in the Territory
under the primary brand name “Monster” or any other primary brand name having
“Monster” as a derivative or part of such name, and/or containing the “ LOGO
[g90747629.jpg] ” as a primary brand component, and which may, but are not
required, to contain the “ LOGO [g90747629.jpg] ” mark, and/or the “M” icon, and
(y) such additional beverage products, whether marketed under the Trademarks (as
defined below) or otherwise, as MEC and Distributor shall agree from time to
time by executing a mutually agreed upon amended Exhibit A. MEC and Distributor
shall use commercially reasonable efforts to periodically review and update
Exhibit A on a reasonable basis throughout the Term. The Products shall include
all sizes of SKUs as may be determined by MEC and offered, packaged and/or
marketed by MEC or any of its Affiliates in good faith from time to time;
(ii) the word “Territory” means the territory identified in Exhibit B hereto;
(iii) the words “Distributor’s Accounts” mean all accounts or classes of
accounts in the Territory (including those set forth as exclusive or
non-exclusive Distributor’s Accounts on Exhibit C hereto), other than those
reserved for MEC as identified on Exhibit C; (iv) the word “Trademarks” means
those names and marks identified on Exhibit D hereto; (v) the words “Energy
Drink/s” mean any shelf-stable, in ready-to-drink, powdered, drops or
concentrate form, non-alcoholic beverage that satisfies all of the following
conditions: (A) it is marketed or positioned to consumers as an energy beverage,
(B) it contains one or more of the following ingredients: guarana, taurine,
panax ginseng, L-carnitine, B-2 vitamins, B-6 vitamins, B-12 vitamins,
L-arginine, astralagus, glucuronolactone or inositol (or, to the extent approved
by KO, which approval shall not be unreasonably withheld, conditioned or
delayed, any ingredients substituting for or supplementing any of the foregoing
ingredients) and (C) it has



--------------------------------------------------------------------------------

at least five (5) milligrams of caffeine per ounce (the “Caffeine Requirement”),
except that (1) Products under the brand Monster Energy Unleaded (substantially
as such Products are formulated, manufactured, marketed and/or sold as of the
date hereof, and any line extensions or expansions of such Products marketed
under such brand) shall not be required to meet the Caffeine Requirement; and
(2) the Caffeine Requirement shall be reduced in respect of any particular
territory to the extent that any final law applicable to MEC in such territory
imposing restrictions on the on-going business activities of MEC is enacted by a
Governmental Entity having jurisdiction over such territory that either
(I) specifically establishes a maximum caffeine concentration that is lower than
the Caffeine Requirement (in which case the Caffeine Requirement applicable to
such territory shall be the maximum caffeine concentration permitted by such
law) or (II) is reasonably expected, based on the good faith judgment of MEC, to
have an adverse impact on MEC’s business, sales or profitability in such
territory due to the caffeine concentration of the Products exceeding a
specified level (including, for example, a material tax imposed on beverages
with caffeine concentrations above a stated amount but excluding, for the
avoidance of doubt, any age or similar restriction on the manner of sale of such
beverages) (in which case the Caffeine Requirement applicable to such territory
shall be the maximum caffeine concentration that would not have such adverse
impact); it being agreed that affected Products in any affected territory may be
reformulated by MEC to the extent necessary to comply with any such law or to
avoid such adverse impact; (vi) the word “Affiliates” means as to any Person,
any other Person that, directly or indirectly through one or more
intermediaries, controls, or is controlled by or is under common control with
such Person, as such terms are used in and construed under Rule 405 under the
Securities Act of 1933 of the United States of America; (vii) the word “Person”
means an individual or firm, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind; and (viii) the words “Governmental Entity” mean any (A) nation,
state, county, city, town, village, district, or other jurisdiction of any
nature, (B) federal, state, local, municipal, foreign, or other government,
(C) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), or (D) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature. All Exhibits referred to in this Agreement
shall be deemed to be incorporated into this Agreement.

 

  2. Appointment.

a. With effect from the Commencement Date, MEC appoints Distributor, and
Distributor accepts appointment, as a distributor and seller of Products to
Distributor’s Accounts within the Territory. Such appointment shall be exclusive
with respect to each of Distributor’s Accounts except if and to the extent
specifically designated as non-exclusive on Exhibit C hereto. Such appointment
shall exclude any SKU/s deleted from distribution pursuant to Sections 13(b) or
13(f) below. Unless otherwise agreed in writing by MEC, Distributor specifically
covenants not to sell, market, distribute, assign or otherwise transfer
(collectively, “Transfer”) in any manner any Products except to Distributor’s
Accounts within the Territory. Those categories of customers which are excluded
from the definition of Distributor’s Accounts are expressly reserved for MEC, or
such other distributors as MEC may from time to time appoint. Distributor shall
be entitled to appoint sub-distributors within the Territory provided that the
terms of such appointment shall provide that the sub-distributors shall not
actively seek

 

2



--------------------------------------------------------------------------------

or solicit customers for the Products outside the Territory or any customers
located within the Territory other than Distributor’s Accounts, and the terms of
such appointments shall not be inconsistent with the terms and conditions of
this Agreement and shall be subject to MEC’s rights hereunder. Distributor’s
appointment of sub-distributors shall be to supplement and augment but not to
replace or substitute, wholly or partially, Distributor’s resources, performance
capabilities and/or ability to fully perform all of Distributor’s obligations in
the Territory under this Agreement, including without limitation, as provided in
Section 3 below. Distributor will remain liable for the actions, omissions and
performance of all of Distributor’s sub-distributors.

b. Distributor hereby agrees not to Transfer any Products, either directly or
indirectly, to any other Persons located outside the Territory or to any Persons
located within the Territory who Distributor knows or reasonably believes will
distribute or resell the Products outside the Territory, except that, subject to
all of the terms and conditions of this Agreement, Distributor may Transfer
Products to other bottlers or distributors designated by KO that are authorized
in writing by MEC for Transfer into such distributor’s or bottler’s territory.
During the Term, Distributor shall purchase exclusively and directly from MEC or
its nominees (and from no other Person) all of its requirements for Products. In
the event Products distributed or sold by Distributor are found outside the
Territory, upon MEC’s reasonable request therefor, Distributor shall use Best
Efforts (as defined below) to make available to representatives of MEC such
sales agreements and other records relating to applicable Products as may be
reasonably required for, and otherwise reasonably cooperate with MEC in, all MEC
investigations relating to the sale and distribution of the Products outside the
Territory, in each case, subject to confidentiality and other obligations to
third parties and solely to the extent permissible under applicable law.
Distributor shall use Best Efforts to promptly inform MEC if at any time any
solicitation or offer to purchase Products is made to Distributor in writing by
a third party which Distributor knows would result in a breach of this
Section 2(b), in each case, subject to confidentiality and other obligations to
third parties and solely to the extent permissible under applicable law. “Best
Efforts” means the efforts a prudent Person desiring in good faith to achieve a
result would use in the circumstances to ensure such result is achieved as
expeditiously as possible but does not require the Person subject to such
obligation to take actions that would result in any materially adverse change,
or any financial change which in the aggregate, or over a period of time, would
result in any materially adverse change, in the benefits to such Person under
this Agreement or require such Person to expend funds or extend other economic
incentives, unless otherwise expressly required under this Agreement.

c. Distributor acknowledges and agrees that it has no right to distribute any
products of MEC other than the Products. Any sales by MEC to Distributor of any
products of MEC that are not the Products, and/or any products sold by MEC to
Distributor and/or its subdistributor(s) beyond the scope, Term (as defined
below) or after the termination of this Agreement, with or without cause, for
any reason or no reason at all (i) shall not constitute, be construed as, or
give rise to any express or implied distribution agreement, course of conduct or
other relationship between MEC and Distributor, (ii) shall not confer upon
Distributor or its subdistributor(s) any rights of any nature whatsoever,
including without limitation to purchase and/or Transfer or continue to purchase
and/or Transfer any products, including Products, or use the Trademarks other
than with respect to products sold and delivered by MEC to Distributor, and
(iii) shall constitute a separate transaction for each shipment of products
actually delivered by MEC to Distributor and/or sub-distributor(s), in MEC’s
sole and absolute discretion, which

 

3



--------------------------------------------------------------------------------

MEC shall be entitled to exercise, vary, withdraw and/or cease, on a case by
case basis, at any time in MEC’s sole and absolute discretion. Distributor
irrevocably waives, releases and discharges any claims, liabilities, actions and
rights, in law or in equity, against MEC including without limitation for
damages (including without limitation, consequential, special or punitive
damages), compensation or severance payments or any other claims of whatsoever
nature by Distributor arising from or in connection with the matters referred to
in this Section 2(c) and/or any acts, omissions or conduct of MEC with regard to
such matters.

d. Subject to and without limiting MEC’s and its Affiliates’ obligations to KO
under the Distribution Coordination Agreement (as defined below), if Distributor
declines to distribute, declines to continue to distribute, or proposes not to
distribute (each a “Distribution Refusal”) (i) substantially all Products, as
the case may be, designated by MEC in good faith for sale in the Territory, MEC
shall have the right to sell any or all of the Products so designated by MEC for
sale in the Territory directly or through other distributors in the Territory,
to the exclusion of Distributor or (ii) one or more of MEC’s SKUs designated by
MEC for sale in the Territory, MEC shall have the right (without prejudice to
its right in clause (i) above) to sell such declined SKU/s directly or through
other distributors in the Territory to the exclusion of Distributor, in each
case (i) and (ii) upon forty-five (45) days written notice to Distributor and KO
of its intention to do so; provided that such Distribution Refusal continues to
exist for such forty-five (45) day period. MEC’s right to sell or have sold such
Products shall be limited to the portion of the Territory for which such
distribution has been declined.

e. If, after the Effective Date, MEC determines to sell or otherwise distribute
any Product or any SKU of any Product (“Product SKUs”) in the Territory not
previously sold or distributed by Distributor (each a “New Product SKU”), prior
to launching or otherwise commencing the sale or other distribution of such New
Product SKU, MEC shall provide Distributor the right to distribute such New
Product SKUs, subject to the terms of this Agreement (and subject to and without
limiting MEC’s obligations to KO under the Distribution Coordination Agreement).
If Distributor declines to sell and distribute such New Product SKUs in the
Territory within fifteen (15) days of MEC’s request that such New Product SKUs
be added, then MEC shall have the right and option, in MEC’s sole and absolute
discretion, to sell and distribute such refused New Product SKUs directly or
through other distributors selected by MEC, to the exclusion of Distributor;
provided that MEC gives such Distributor an additional fifteen (15) days written
notice of MEC’s intention to do so and Distributor does not commence and
continue purchasing from MEC and selling such refused New Product SKUs within
such additional fifteen (15) day period. MEC’s right to sell or have sold such
New Product SKUs shall be limited to the portion of the Territory for which such
distribution has been declined.

 

  3. Distributor’s Duties. Distributor shall:

a. Use commercially reasonable good faith efforts (i) to actively and diligently
promote, solicit and push vigorously the wide distribution and sale of the
Products to Distributor’s Accounts in the Territory, and (ii) to develop and
exploit the full potential of the business of distributing, Marketing (as
defined below) and selling the Products throughout the Territory by creating,
stimulating and expanding continuously the future demand for the Products and
satisfying fully and in all respects the current demand therefor (except to
accounts reserved for MEC pursuant to Exhibit C and those National Accounts (as
defined below) that are

 

4



--------------------------------------------------------------------------------

serviced directly by MEC in accordance with Section 14). For the purposes of
this Section 3 and Section 13(a) below, “Marketing” means trade marketing, local
marketing and local Product promotions in the Territory;

b. Use commercially reasonable good faith efforts to actively and diligently
develop new business opportunities for Products in Distributor’s Accounts in the
Territory;

c. Use commercially reasonable good faith efforts to actively and diligently
manage all of Distributor’s sub-distributors throughout the Territory to gain
system alignment to promote the sale and distribution of Products;

d. Secure extensive in-store merchandising and optimal shelf positioning in
Distributor’s Accounts in the Territory with respect to Products, except for
those National Accounts serviced directly by MEC in accordance with Section 14
below;

e. Perform complete and efficient distribution functions to and in Distributor’s
Accounts throughout the Territory;

f. Fully implement the Annual Business Plan (as defined and to be agreed upon
from time-to-time in accordance with Section 13(b) below), and use commercially
reasonable good faith efforts to achieve and maintain all of the objectives set
with respect thereto as contemplated in Section 13(b) below;

g. Achieve and maintain the Performance Targets (as defined and determined each
calendar year in accordance with Section 13(d) below);

h. In relation to the sales of the Products only, permit MEC representatives to
accompany Distributor’s salesmen on sales routes in the Territory, upon
reasonable advance notice to Distributor;

i. Achieve optimum ambient and cold space, position, prominence, and visibility
of the Products in all Distributor’s Accounts in the Territory, except for those
National Accounts serviced directly by MEC in accordance with Section 14 below;

j. Promote and maintain an efficient, viable and financially sound system of
distribution for the Products in Distributor’s Accounts throughout the
Territory, except for those National Accounts serviced directly by MEC in
accordance with Section 14 below;

k. Provide the resources necessary for the sale, delivery, Marketing, promotion
and servicing of the Products in Distributor’s Accounts within the Territory,
except for those National Accounts serviced directly by MEC in accordance with
Section 14 below;

l. Achieve and maintain Minimum Distribution Levels for the Products in
Distributor’s Accounts (other than such non-exclusive Distributor’s Accounts as
identified on Exhibit C) as agreed upon or determined in accordance with
Section 13(c) below from time to time;

m. Perform and satisfy its obligations specified in Sections 10 and 13 below;

 

5



--------------------------------------------------------------------------------

n. Provide such sales and Marketing information in relation to the Products as
may be reasonably requested by MEC;

o. Comply with any applicable laws and regulations of or applicable in the
Territory and shall be responsible for ensuring that all Product deliveries by
Distributor within the Territory comply with all health, safety, environmental
and other standards, specifications and other requirements imposed by law,
regulation or order in the Territory and applicable to the Products;

p. Assign such article numbers as may be utilized by Distributor from time to
time for each Product and Product package to track sales information by its
sales data collection system;

q. Cause all of its promotional and Marketing efforts and/or activities under
this Agreement to be devoted solely to the Products. Unless approved by MEC’s
prior written consent, it shall be a violation of this subsection for
(i) Products to be placed by Distributor in Equipment (as defined below) branded
with the trademark of an Energy Drink other than a Product, it being agreed that
Distributor may place Products in Equipment branded with another beverage other
than an Energy Drink; (ii) Energy Drinks other than Products to be placed by
Distributor in Equipment branded for Products; (iii) sales materials for
Products created by Distributor to include trademarks of products or Energy
Drinks other than Products; (iv) Distributor distributing sales material created
by Distributor including trademarks of Products; and (v) Distributor’s
promotional pricing and/or promotional and/or Marketing activities and/or
promotional and/or Marketing programs to apply to all or any Products in
combination with all or any Energy Drinks other than Products sold by
Distributor. It is not a violation of this subsection for Products to be
ordered, sold, delivered, or merchandised by the same Person or in the same
vehicles as other products;

r. Invest all the capital and to obtain and expend all the funds required for
the organization, installation, operation, maintenance and replacement within
the Territory of such warehousing, Marketing, distribution, delivery,
transportation and other facilities and equipment as shall be necessary for
Distributor to comply with its obligations under this Agreement;

s. For its own account, budget and expend such funds for advertising, Marketing
and promoting the Products in the Territory as may be reasonably required by MEC
to create, stimulate and sustain the demand for the Products in the Territory,
provided that Distributor shall submit all advertising, Marketing and
promotional projects relating to the Trademarks or the Products to MEC for its
prior approval, and shall use, publish, maintain or distribute only such
advertising, Marketing or promotional material relating to the Trademarks or the
Products as MEC shall approve and authorize. MEC may agree from time to time and
subject to such terms and conditions as it shall stipulate in each case to
contribute financially to Distributor’s Marketing programs. MEC may also
undertake, at its own expense and independently from Distributor, any additional
advertising or sales promotion activities in the Territory it deems useful or
appropriate;

 

6



--------------------------------------------------------------------------------

t. Use commercially reasonable efforts to allocate Products in Distributor
Equipment consistent with the Annual Business Plan and to the extent (and in the
form and manner) agreed between Distributor and MEC, including without
limitation by including [***]. “Distributor Equipment” shall mean any
refrigeration equipment, coolers, barrels, vending machines or similar equipment
provided by Distributor, or placed and maintained by Distributor in premises of
Distributor’s customers within the Territory for use in relation to the
refrigeration, display, Marketing, promotion, and/or sale of all or any
beverages distributed and sold by Distributor in the Territory. “MEC Equipment”
shall mean any refrigeration equipment, coolers, barrels, vending machines or
similar equipment funded by MEC or provided by MEC to Distributor and placed in
premises of Distributor’s customers within the Territory by Distributor for use
in relation to the refrigeration, display, Marketing, promotion, and/or sale of
all or any Products distributed and sold by Distributor in the Territory, [***]
and/or as may otherwise be agreed by the parties in writing from time to time.
The appearance and branding of MEC Equipment shall be determined by MEC in its
discretion. Distributor Equipment and MEC Equipment shall be referred to
collectively as the “Equipment;”

u. Take such steps and execute such documents as may be necessary to ensure that
any MEC Equipment for use in relation to the refrigeration, display, Marketing,
promotion, and/or sale of Products, and any licenses, entitlements, consents or
other rights relating to the placement or location of MEC Equipment in a
customer’s premises remains the exclusive, unencumbered property of MEC.
Distributor shall maintain the MEC Equipment in good condition throughout the
Term of this Agreement, ordinary wear and tear excepted. Upon termination of
this Agreement, Distributor shall deliver the MEC Equipment to MEC or its
designee at the location of such Equipment in the customers’ premises. As the
bona fide depository of the MEC Equipment, Distributor undertakes to take all
commercially reasonable steps for the proper storage, preservation and use of
the MEC Equipment for as long as such Equipment remains serviceable, and shall
be responsible for any failure to do so. If for any reason any of the MEC
Equipment is removed and not recovered, Distributor shall be liable for all loss
and damages arising from Distributor’s breach of this Section 3(u). Distributor
hereby agrees to pay MEC any loss or damages incurred by MEC with respect to
replacing the MEC Equipment and securing the placement of the MEC Equipment;

v. Maintain and replace such Equipment at such reasonable intervals as are
reasonably necessary;

w. Use commercially reasonable efforts to protect the reputation and goodwill of
MEC, the Products, and the Trademarks, conduct business in a proper and
businesslike manner, and otherwise act in the best interests of MEC in relation
to its Products, reputation and goodwill. Distributor shall not act or fail to
act in any manner that would reasonably be expected to be detrimental to the
brand image of MEC or the Products. Distributor shall sell Products only to
reputable and suitable Distributor’s Accounts consistent with the reputation and
quality of MEC’s global brand. Distributor shall not engage in any activities or
practices, or fail to engage in activities or practices, that would reasonably
be expected to impair the value of or otherwise damage the reputation or
goodwill of MEC, the Products, or the Trademarks; and

 

7

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

x. Maintain in stock at all times a reasonably sufficient quantity of each
Product/s in relation to the demand from Distributor’s Accounts in the Territory
for at least a reasonable period based on such demand, subject to availability
as provided by MEC.

4. Prices. The prices of Products shall be as set forth in MEC’s then current
price list as the same may be changed from time to time by MEC upon [***] prior
written notice to Distributor.

5. Orders. All purchase orders for Products shall be transmitted in writing or
electronically, shall specify a reasonable date and time for delivery to
locations in the Territory agreed upon in writing between the parties from time
to time with a lead time of at least ten (10) days and shall be subject to
acceptance by MEC in MEC’s reasonable discretion. If MEC is unable to accept an
order for any reason, then MEC will use commercially reasonable efforts to
equitably allocate available Products to fill orders from its distributors and
customers, including Distributor. In the event of any conflict or inconsistency
between the terms of this Agreement and any purchase order, the terms of this
Agreement shall govern. All such purchase orders shall be deemed acceptances of
MEC’s offers to sell Products and shall limit acceptance by Distributor to the
terms and conditions thereof.

6. Payment.

a. MEC shall invoice Distributor on a monthly or other mutually agreed periodic
basis and Distributor shall promptly pay the prices of Products in full (without
deduction or set off for any reason) no later than [***] from date of the
relevant invoice unless MEC [***]. Distributor and MEC shall use a mutually
agreeable method of electronic settlement of accounts that Distributor
reasonably approves which may include ACH or Xign, Distributor’s current
electronic invoice presentment system. If Distributor is delinquent in payment
upon presentation of invoice and remains delinquent for seven (7) days after
written notice calling upon Distributor to pay, Distributor shall reimburse MEC
for any costs and expenses incurred by MEC in collecting such delinquent
amounts, including, without limitation, legal fees and costs including fees of
collection agencies, and interest computed at [***] percent [***] per month or
part thereof from the due date(s) or the maximum legally permissible rate. MEC
reserves the right by giving reasonable notice to Distributor to establish in
its sole discretion the conditions of shipment and to designate the supply point
and/or alternate supply points for each of the Products.

b. Distributor acknowledges that it is aware that MEC and KO have entered into
an Amended and Restated Distribution Coordination Agreement dated as of
                    , 2015 (as it may be amended from time to time, the
“Distribution Coordination Agreement”) under the terms of which KO has agreed to
facilitate and coordinate MEC and certain KO distributors/bottlers entering into
distribution arrangements, and after such arrangements have been entered into,
to facilitate the ongoing relationship between MEC and such KO
distributors/bottlers and provide other assistance. In consideration thereof,
Distributor agrees to pay to KO a fee calculated in accordance with the formula
set forth on attached Exhibit E (the “Facilitation Fee”). Each MEC invoice to
Distributor will include the Facilitation Fee, which shall be payable by
Distributor in accordance with the terms of the applicable MEC

 

8

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

invoice. MEC will in turn remit the Facilitation Fee received from Distributor
to KO on a monthly basis. Distributor acknowledges and agrees that (i) MEC may,
at any time, assign to KO its rights to collect the Facilitation Fee, which will
allow KO to directly take action against Distributor to collect any Facilitation
Fee owing from Distributor, (ii) MEC may agree to pay or provide KO with other
fees or benefits as consideration for KO’s performance of its obligations under
the Distribution Coordination Agreement and (iii) to the extent necessary,
Distributor consents to the provisions of this Section 6(b).

7. Title. Title to the Products shall pass to Distributor upon delivery of the
Products to Distributor.

8. Forecasts and Delivery.

a. Distributor shall provide MEC with [***] forecasts describing the volume of
each SKU of Products that Distributor projects will be ordered during each [***]
period during the Term (as defined below) of this Agreement. Distributor shall
submit each updated forecast monthly in a format reasonably acceptable to MEC no
later than the first day of each month during the Term.

b. Unless otherwise agreed in writing by the parties to this Agreement, the
Products will be tendered by MEC for delivery to Distributor in full truckload
quantities of particular Product lines and extensions but without combining
different Product lines in the same truckloads. By way of example, Monster Green
(i.e. Monster’s original product) and its extensions and Java Monster and its
extensions are different particular Product lines. Subject to Distributor
providing MEC forecasts in accordance with Section 8(a) above, MEC agrees to
(i) use commercially reasonable good faith efforts to deliver Products to
Distributor within [***], in the case of Monster and Monster LoCarb Products
sold in 24-pack/16 oz. cases, and within [***] in the case of all other
Products, of MEC’s receipt of the applicable purchase orders for Products in
compliance with Sections 5 and 8(a) above, and (ii) deliver Products to
Distributor with at least [***] of shelf life remaining at the time of delivery.
Notwithstanding the foregoing, Distributor acknowledges that delivery dates set
forth in purchase orders for Products accepted by MEC are merely approximate and
that MEC shall have no liability for late deliveries, except only for fines,
penalties and assessments imposed by Distributor’s customers and actually paid
by Distributor which arise solely and directly as a result of MEC’s failure to
comply with its obligations under this Section 8.

c. MEC shall use commercially reasonable means to cause packing and packaging to
comply with all applicable state, federal and local law and packing and
packaging to be accompanied by bills of lading or pallet tags or other
documentation to comply with the Public Health Security and Bioterrorism
Preparedness and Response Act of 2002.

 

  9. Trademarks.

a. Distributor acknowledges the respective exclusive right, title, and interest
in and to the Trademarks and trade names of MEC and/or its Affiliates, whether
or not registered, patents, patent applications, and all rights in inventions
(whether or not patentable)

 

9

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

(collectively, “Patents”), copyrights and copyrightable material (collectively,
“Copyrights”) and trade secrets and know-how (collectively, “Know-How”) which
MEC and/or its Affiliates may have at any time created, adopted, used,
registered, or been issued in the United States of America or in any other
location in connection with MEC’s business or the Products and Distributor shall
not do, or cause or permit to be done, any acts or things contesting or in any
way impairing or tending to impair any portion of MEC’s right, title, and
interest in and to the Trademarks, trade names, Patents, Copyrights, and
Know-How. Any approval by MEC for Distributor to use any Trademarks, trade
names, Patents, Copyrights, trade secrets and Know-How in connection with the
distribution and sale of the Products shall be a mere temporary permission,
uncoupled with any right or interest, and without payment of any fee or royalty
charge for such use.

b. Distributor shall not use any trademark, name, brand name, logo or other
production designation or symbol in connection with Products other than the
Trademarks, subject to the terms of this Section 9. It will not be a breach of
this Section for the Products to be delivered by Distributor in vehicles, or
using employees, agents, assigns or sub-distributors wearing clothing,
displaying any other trademark, name, brand name, logo or other products
designation or symbol. Distributor acknowledges that it has no right or interest
in the Trademarks (except as expressly permitted hereunder) and that any use by
Distributor of the Trademarks will inure solely to MEC’s benefit. Distributor
may only use the Trademarks in strict accordance with MEC’s policies and
instructions, and MEC reserves the right, from time to time and at any time, at
its discretion, to modify such policies and instructions then in effect.

c. Any proposed use by Distributor of the Trademarks (to the extent that it
either has not been previously approved by MEC in writing or differs materially
from a use previously approved by MEC in writing) shall be subject to the prior
written consent of MEC, which MEC may withhold in its sole and absolute
discretion. Distributor shall submit to MEC in writing each different proposed
use of the Trademarks in any medium.

d. Distributor shall not at any time alter the Trademarks or the packaging of
Products, use the Trademarks for any purpose other than the promotion,
advertising and sale of Products hereunder, or challenge the validity, or do or
refrain from doing any act which might result in impairment of the value, of the
Trademarks. Distributor shall not cause or permit its business name to include
any of the Trademarks or its business to be operated in a manner which is
substantially associated with any of the Trademarks.

e. In advertising, promotions or in any other manner so as to identify Products,
Distributor shall clearly indicate MEC’s ownership of the Trademarks.
Distributor further agrees that before distributing or publishing any sales
literature, promotional or descriptive materials, MEC shall have the right, upon
request, to inspect, edit and approve such materials which illustrate, describe
or discuss the Products. Distributor shall comply with any Trademark usage
guidelines that MEC provides to it in writing.

f. Upon the termination of this Agreement, the temporary permission granted
under sub-Section 9(a) above will terminate and Distributor shall immediately
cease and desist from any use of the Trademarks and any names, marks, logos or
symbols similar thereto and the use of any Patents, Copyrights and Know-How.

 

10



--------------------------------------------------------------------------------

g. Distributor shall (i) notify MEC of any actual or suspected misuse or
infringement of any Trademark, brand name, logo or other production designation
or symbol in the Territory, (ii) at MEC’s expense and upon MEC’s request, assist
in such legal proceedings as MEC will deem necessary for the safeguard of any
Trademark, brand name, logo or other production designation or symbol in the
Territory, and execute and deliver in accordance with MEC’s request such
documents and instruments as may be necessary or appropriate in the conduct of
such proceedings, and (iii) at MEC’s expense, assist MEC in the registration
and/or renewal of registration of any Trademark, brand name, logo or other
production designation or symbol in the Territory as MEC may determine to be
necessary or desirable, and execute such documents and instruments as may be
necessary to register or to apply for the registration (or registration renewal)
of such Trademark, brand name, logo or other production designation or symbol.

h. Distributor shall not acquire or attempt to acquire, for itself or for
others, any rights in or to the Patents, Copyrights, Know-How, Trademarks, or
any names, marks, logos or symbols confusingly similar thereto, either through
registration or use. All rights granted to Distributor concerning the
Trademarks, Patents, Copyrights, and Know-How are personal to Distributor, and
are not assignable (except in accordance with Section 23) or sublicensable
(except to a sub-distributor in accordance with Section 2(a)). Subject to
Distributor’s rights under Sections 2 and 23, Distributor shall not grant or
attempt to grant any rights in or to the Trademarks, Patents, Copyrights, and
Know-How to any other Person.

i. If during the Term a third party institutes against MEC or Distributor any
claim or proceeding that alleges that the use of any Trademark or any Know-How,
Patent, trade secret or Copyright in connection with the distribution,
marketing, promotion, merchandising and/or sales of the Products under this
Agreement infringes the intellectual property rights held by such third party,
then MEC shall, in its sole discretion, and at its sole expense, contest,
settle, and/or assume direction and control of the defense or settlement of,
such action, including all necessary appeals thereunder. Distributor shall use
all reasonable efforts to assist and cooperate with MEC in such action, subject
to MEC reimbursing Distributor for any reasonable out-of-pocket expenses
incurred by Distributor in connection with such assistance and cooperation. If,
as a result of any such action, a judgment is entered by a court of competent
jurisdiction, or settlement is entered by MEC, such that any Know-How, Patent,
trade secret, Copyright or Trademark cannot be used in connection with the
distribution, marketing, promotion, merchandising and/or sales of the Products
under this Agreement without infringing upon the intellectual property rights of
such third party, then MEC and Distributor promptly shall cease using such
affected Know-How, Patent, trade secret, Copyright or Trademark in connection
with the distribution, marketing, promotion, merchandising and/or sale of the
Products under this Agreement. Except as otherwise specified in this Agreement,
neither party shall incur any liability or obligation to the other party arising
from any such cessation of the use of the affected Trademark.

10. Promotion and Trade Marketing of Products. Distributor shall be responsible
for promotion and Marketing of the Products to Distributor’s Accounts within the
Territory. Distributor shall use commercially reasonable efforts to actively and
diligently distribute and encourage the utilization of merchandising aids and
promotional materials in all Distributor’s Accounts throughout the Territory.
Without in any way detracting from the foregoing, Distributor shall reasonably
participate in and diligently implement all Marketing and

 

11



--------------------------------------------------------------------------------

promotional programs that are mutually agreed upon by MEC and Distributor from
time to time. Distributor acknowledges that (a) MEC has no obligation to market
and promote the Products, and (b) MEC makes no, and hereby disclaims any,
express or implied warranty, representation, or covenant relating to or in
connection with MEC’s marketing and promotional activities including any Global
Branding and Marketing activities (as defined in Section 13(a) below), including
without limitation, as to the value, performance, extent, effectiveness,
quantity, quality, success or results of any such activities or the lack
thereof. Except as expressly provided in Section 19 below, Distributor shall
have no claim against MEC and its Affiliates and hereby releases MEC and its
Affiliates from all and any claims by, and/or liability to, Distributor of any
nature for their failure to market and promote, or adequately market and
promote, the Products or arising from or relating to or in connection with any
Global Branding and Marketing activities procured, provided or performed by MEC
and/or its Affiliates or MEC’s and/or its Affiliates’ failure to procure,
provide or perform such activities.

11. Term. Unless terminated by either party pursuant to the terms of this
Agreement, the initial term of this Agreement shall commence on the Effective
Date and shall end on the twentieth (20th) anniversary of the Commencement Date
(the “Initial Term”). After the Initial Term, this Agreement shall, subject to
being terminated by either party pursuant to the terms of this Agreement,
continue and remain in effect, unless either party gives written notice of
non-renewal to the other party at least ninety (90) days prior to the end of the
Initial Term or any subsequent anniversary of the Commencement Date, as the case
may be (collectively, the “Term”). A “Contract Year” means any calendar year
during the Term and the period from the Commencement Date until the close of
business on December 31st of the calendar year in which the Commencement Date
falls.

12. Termination.

 

  a. Termination for Cause.

(i) Termination By Either Party. Without prejudice to its other rights and
remedies under this Agreement and those rights and remedies otherwise available
in equity or at law, either party may terminate this Agreement on the occurrence
of one or more of the following:

A. Breach. A party’s material breach of a provision of this Agreement and
failure to cure such breach within thirty (30) days after receiving written
notice describing such breach in reasonable detail from the non-breaching party;
provided, however, if such breach is of a nature that it cannot reasonably be
cured within thirty (30) days, then the breaching party shall have an additional
forty-five (45) day period to cure such breach, providing it immediately
commences, and thereafter diligently prosecutes, in good faith, its Best Efforts
to cure such breach. In the event that either MEC or Distributor exercises its
right to terminate this Agreement in accordance with this Section 12(a)(i)(A),
the breaching party shall be obligated to pay the other party a severance
payment measured as a genuine pre-estimate of the other party’s losses and not
as a penalty (the “Breach Severance Payment”) in the amount calculated as
follows: Distributor’s “average gross profit per case” (as defined below)
multiplied by the number of cases of Products sold by Distributor during the
most recently completed twelve (12) month period ended on the last day of the
month preceding the month in which this Agreement is terminated. Distributor’s
“average gross profit per case” shall mean Distributor’s actual selling

 

12



--------------------------------------------------------------------------------

price less (1) promotion allowances, discounts, free cases and allowance
programs, and (2) Distributor’s laid in cost of the Products. The computation of
Distributor’s “average gross profit per case” shall exclude the Facilitation
Fee.

B. Insolvency. The other party (1) makes any general arrangement or assignment
for the benefit of creditors, (2) becomes bankrupt, insolvent or a “debtor” as
defined in 11 U.S.C. § 101, or any successor statute (unless such petition is
dismissed within sixty (60) days after its original filing), (3) has appointed a
trustee or receiver to take possession of substantially all of such party’s
assets or interest in this Agreement (unless possession is restored to such
party within sixty (60) days after such taking), or (4) has substantially all of
such party’s assets or interest in this Agreement (unless such attachment,
execution or judicial seizure is discharged within sixty (60) days after such
attachment, execution or judicial seizure) attached, executed, or judicially
seized.

C. Agreement. Mutual written agreement of the parties.

D. Deadlock.

(1) If (a) the parties are unable to agree upon Performance Targets, Annual
Business Plan or Minimum Distribution Levels, or (b) if Distributor has failed
to achieve the applicable Performance Targets, Annual Business Plan or Minimum
Distribution Levels or fails to comply with any specific requirements of
Distributor under this Agreement, including Section 3 (Distributor’s Duties),
Section 10 (Trade Marketing and Promotional Programs), Section 13(f) (sales
velocity), and Section 13(g) (promotional activities), in any material respect,
commencing with the [2015] Contract Year in accordance with Sections 13(b),
13(c) and 13(d) respectively, (clauses (a) and (b) above, collectively referred
to as a “Deadlock”) then either party may, at any time after providing the other
party with written notice identifying the specific issues resulting in the
Deadlock and making a good faith attempt to resolve the Deadlock with the other
party, but not more than three times per twelve month period, upon written
notice to the other party (the “Meet and Confer Notice”), require that
representatives of the other party’s senior management meet and confer with
representatives of the notifying party’s senior management at the dates, times
and place reasonably agreed by the parties. Such meet and confer shall begin no
later than seven (7) days after the other party’s receipt of such Meet and
Confer Notice and shall end no later than fifteen (15) days after the other
party’s receipt of such Meet and Confer Notice (the “Initial Meeting Period”).
Representatives of the parties’ senior management shall meet and confer during
such Initial Meeting Period until (x) resolution of the Deadlock to the parties’
mutual satisfaction or (y) conclusion of the Initial Meeting Period, whichever
occurs first.

(2) If the parties are unable to resolve the Deadlock in accordance with
Section 12(a)(i)(D)(1) above, then either party may, at any time after the
Initial Meeting Period, upon written notice to the other party and to KO (the
“Second Meet and Confer Notice”), require representatives of the other party’s
senior management and representatives of management of the applicable KO
business unit (and/or at MEC’s reasonable request, such other representative of
senior management of KO), to meet and confer with representatives of the
notifying party’s senior management at the dates, times and place reasonably
agreed by MEC, Distributor and KO (including via videoconference or
teleconference). Such meet and confer shall begin no later than seven (7) days
after the other party’s and KO’s receipt of such Second

 

13



--------------------------------------------------------------------------------

Meet and Confer Notice and shall end no later than twenty-one (21) days after
the other party’s and KO’s receipt of such Second Meet and Confer Notice (the
“Second Meeting Period”). Representatives of the parties’ and the applicable KO
business unit’s senior management (and/or at MEC’s reasonable request, such
other representative of senior management of KO), shall meet and confer during
such Second Meeting Period until (x) resolution of the Deadlock to the parties’
and KO’s satisfaction or (y) conclusion of the Second Meeting Period, whichever
occurs first. For the avoidance of doubt and without limiting
Section 12(a)(i)(D)(5) below, in the event that, after KO’s receipt of the
Second Meet and Confer Notice, such representative of KO’s applicable business
unit does not participate in accordance with the foregoing, MEC shall have the
option of waiving such requirement that such KO representative participate and
proceeding with the Second Meeting Period without a KO representative.

(3) If, after the Second Meeting Period, the parties are unable to resolve the
Deadlock in accordance with Section 12(a)(i)(D)(1) and Section 12(a)(i)(D)(2)
above, then the Deadlock shall be resolved by reference as follows:

(x) Reference proceedings may be commenced by either party by giving the other
party written notice thereof. Any such reference shall take place before a
single referee only in Orange County, California or via videoconference or
teleconference. The referee shall be an experienced industry expert selected
jointly by the parties, or if they cannot agree on a referee within ten
(10) days from the commencement of the reference proceedings, then, upon the
petition of either party, the experienced industry expert shall be appointed
within ten (10) days by the American Beverage Association.

(y) The Deadlock shall be submitted to the referee within ten (10) days after
the referee is appointed. No discovery will be permitted and no hearing will be
held, except such informal proceedings as the referee may require. Each party
shall submit to the referee and the other party within such ten (10) day period
such written information and statements as that party deems appropriate in
support of its claim not exceeding five (5) pages in length (excluding
exhibits), together with such information as the referee may require. Each party
shall concurrently submit to the referee and exchange with each other its last
and best position with respect to each separate issue subject to Deadlock
(“Position”) to resolve the Deadlock. Within fourteen (14) days of the date that
the parties were required to submit their respective written submissions, the
referee shall select one of the two written Positions submitted with respect to
each separate issue subject to Deadlock, without change or modification.

(z) Each party shall pay one-half of the referee’s fees and otherwise bear its
own costs associated with the reference proceeding; provided, that the party
whose Position is not selected by the referee (the “Non-Prevailing Party”) shall
not be obligated to reimburse the party whose position was selected by the
referee (the “Prevailing Party”) for the referee’s fees and costs relating to
the proceeding paid by such party.

(4) The Non-Prevailing Party shall have no right to terminate this Agreement or
seek any other remedy with respect to the issue for which it was the
Non-Prevailing Party, and the Position selected by the referee shall be binding
upon the parties.

(5) Notwithstanding anything to the contrary contained in this
Section 12(a)(i)(D), the parties acknowledge and agree that:

 

14



--------------------------------------------------------------------------------

(x) the failure of KO or its applicable business unit’s senior management to
attend or participate in, or otherwise perform, all or any of the duties,
functions or activities described above will not affect the validity or
enforceability of any part or result of the procedure in this
Section 12(a)(i)(D).

(y) If either party is the Prevailing Party two consecutive times in any twelve
(12) month period for any issue resulting in a Deadlock, then, after providing
at least five (5) days written notice to KO, with a copy to KO’s Chief Executive
Officer and Chief Financial Officer, of MEC’s intention to terminate this
Agreement (if MEC is the Prevailing Party), such Prevailing Party shall have the
option to terminate this Agreement upon thirty (30) days written notice to the
other party; provided that if MEC is such terminating party, MEC shall pay
Distributor a Breach Severance Payment (and neither party shall be liable by
reason of such termination of this Agreement or Deadlock pursuant to this
Section 12(a)(i)(D) for payment of any other amount, including, without
limitation, for compensation, reimbursement or damages of whatsoever nature
including for loss of prospective compensation or earnings, goodwill or loss
thereof, or expenditures, investments, leases of any type of commitment or type
of commitment made in connection with the business of either party or in
reliance on the existence of the Agreement).

(z) If the Non-Prevailing Party materially fails to comply with the Position
selected by the referee within a sixty (60) day period (or, if the
Non-Prevailing Party cannot reasonably comply with such Position within such
sixty (60) days, an extended period of no longer than an additional four
(4) months) following such selection, then, after providing at least five
(5) days written notice to KO (with a copy to KO’s Chief Executive Officer and
Chief Financial Officer) of the Prevailing Party’s intention to terminate this
Agreement, the Prevailing Party may, without prejudice to any other rights or
remedies available to it under this Agreement or applicable law, give notice of
such breach in accordance with, and thereafter invoke the remedy provided under,
Section 12(a)(i)(A) above; provided that neither party shall be required to pay
a Breach Severance Payment in such event (and neither party shall be liable by
reason of such termination of this Agreement or Deadlock pursuant to this
Section 12(a)(i)(D) for payment of any other amount, including, without
limitation, for compensation, reimbursement or damages of whatsoever nature
including for loss of prospective compensation or earnings, goodwill or loss
thereof, or expenditures, investments, leases of any type of commitment or type
of commitment made in connection with the business of either party or in
reliance on the existence of the Agreement).

(6) Nothing contained in this Section 12(a)(i)(D) shall be construed as
limiting, restricting or delaying either party’s ability to exercise its rights
and/or remedies under Section 12(a)(i)(A) above.

(ii) Termination by MEC. MEC may terminate this Agreement at any time:

A. Upon written notice, and such termination will be effective immediately upon
Distributor’s receipt of such notice, if (x) Distributor sells, assigns,
delegates or transfers any of its rights and obligations under this Agreement
without having obtained MEC’s prior written consent thereto (which consent may
be withheld in MEC’s sole discretion), provided that MEC shall not withhold its
consent if such sale, assignment, delegation or transfer

 

15



--------------------------------------------------------------------------------

is (1) to a Primary KO Distributor (as defined below), (2) to KO or an Affiliate
of KO, or (3) a result of an Approved Change of Control (as defined below) or
(y) there is any material change in the control of Distributor or Distributor
sells all or substantially all of its assets, without the prior written consent
of MEC; other than if such material change in control or sale is (1) to a
Primary KO Distributor, (2) to KO or an Affiliate of KO, or (3) to any Person to
the extent Distributor remains a Primary KO Distributor. “Primary KO
Distributor” means a KO Distributor holding the exclusive right to distribute
(or that otherwise is the primary distributor of) Coca-Cola brand products in an
applicable territory. “Approved Change of Control” means any change of control
of Distributor or sale of all or substantially all of Distributor’s assets that
is consented to by MEC or for which MEC’s consent is not required hereunder.

B. Upon the occurrence of an MEC Change of Control (as defined in the
Distribution Coordination Agreement), MEC shall have the option to terminate
(1) this Agreement in its entirety (a “Complete Termination”) or (2) if the
Territory comprises more than one market, Distributor’s right to sell Products
in a portion of the Territory (a “Partial Territory Termination”), which option
may be exercised within sixty (60) days of the occurrence of such MEC Change of
Control, by written notice by MEC to Distributor. Any such termination shall be
effective upon Distributor’s receipt of MEC’s written notice of termination.
MEC’s right to terminate this Agreement under this Section 12(a)(ii)(B) shall be
MEC’s sole right to terminate this Agreement for an MEC Change of Control and
independent of any other rights or remedies of MEC under this Agreement.

(x) In the event of a Complete Termination, MEC or its successor, as the case
may be, shall pay to Distributor an amount equal to a Breach Severance Payment
calculated in accordance with Section 12(a)(i)(A) above (the “Product Severance
Payment”).

(y) In the event of a Partial Territory Termination, MEC or its successor, as
the case may be, shall pay to Distributor a severance payment with respect to
the Products which are the subject of the termination, calculated on the same
basis as the Breach Severance Payment in accordance with Section 12(a)(i)(A)
above, but only with respect to that portion of the Territory which is the
subject of the Partial Territory Termination (the “Territory Severance
Payment”).

(z) Any Product Severance Payment or Territory Severance Payment payable by MEC
to Distributor in accordance with Section 12(a)(ii)(B)(x) or 12(a)(ii)(B)(y)
shall be paid by MEC to Distributor within thirty (30) days of the later of
(I) the date of the applicable termination, and (II) MEC’s receipt of all
information reasonably necessary to support computation of the Product Severance
Payment or Territory Severance Payment, as the case may be, in a form and
substance satisfactory to MEC.

(iii) [INTENTIONALLY OMITTED]

(iv) Termination Upon the Occurrence of Certain Changes. If, after the Effective
Date, a change in legal or regulatory conditions in the Territory occurs
including, without limitation, any change in any applicable law, regulation or
order, or the interpretation of any law, regulation or order in the Territory
which has, had or would be reasonably expected to (A) have a material adverse
effect on the business of distributing Products in that Territory or (B) result
in any part of this Agreement ceasing to be in conformity with the laws or
regulations

 

16



--------------------------------------------------------------------------------

applicable in the Territory and, as a result thereof, or as a result of any
other laws affecting this Agreement, any one of the material provisions of this
Agreement cannot be legally performed and/or the Products cannot be stored,
transported, handled, distributed or sold in accordance with this Agreement,
either party may, upon written notice, suspend or terminate the parties’
respective rights and obligations under this Agreement solely with respect to
(1) the affected Products in the Territory, or, (2) to the extent such change
and conditions affects the business of distribution of all or substantially all
of the Products in the Territory, all Products in the affected portion of the
Territory without liability for damages; provided that neither MEC nor any of
its Affiliates shall be permitted to sell any such Products subject to
suspension or termination in the affected Territory without first providing
Distributor the option to remove the cause for such suspension or re-enter into
the Agreement with respect to such Products and Territory. In the event of any
such suspension that materially adversely effects Distributor’s benefits or
obligations hereunder, Distributor shall have the option to terminate this
Agreement in its entirety upon written notice to MEC.

(v) Termination by Distributor. Without prejudice to Distributor’s rights, if
any, to terminate this Agreement in accordance with Section 12(a)(i)(A) above,
Distributor may terminate this Agreement if MEC delivers to Distributor less
than twenty-five percent (25%) of the aggregate volume of all Products ordered
by Distributor in accordance with Sections 5 and 8 above over a continuous
period of ninety (90) days after the initial due date/s for delivery in
accordance with Section 8(b) above; provided Distributor has delivered to MEC
written notice of such failure and MEC has failed to remedy such deficiency
within thirty (30) days of MEC’s receipt of such notice. For the avoidance of
doubt, Distributor shall not be entitled to invoke this Section 12(a)(v) to
terminate this Agreement if MEC delivers twenty-five percent (25%) or more of
the aggregate volume of all Products ordered by Distributor in accordance with
Sections 5 and 8 above over a continuous period of ninety (90) days after the
initial due date/s for delivery in accordance with Section 8(b) above. Without
prejudice to Distributor’s rights, if any, to terminate this Agreement in
accordance with Section 12(a)(i)(A) above, Distributor may terminate this
Agreement at any time immediately upon written notice to MEC in the event that
MEC distributes or agrees to distribute through other distributors in the
Territory all or substantially all of the Products covered under this Agreement
to the exclusion of Distributor; provided Distributor has previously delivered
to MEC written notice of such distribution through other distributors and
exclusion of Distributor which MEC has failed to remedy within thirty (30) days
of MEC’s receipt of such notice.

b. Optional Termination. MEC shall have the right to terminate this Agreement
upon written notice to Distributor (i) in the event of termination or expiration
of the Distribution Coordination Agreement pursuant to and in accordance with
its terms and/or (ii) if Distributor is no longer a party to any agreement with
KO regarding the distribution of Coca-Cola brand products in the Territory.
Neither KO, MEC nor Distributor shall be liable to any other party or otherwise
obligated to pay to any other party any severance payment or other amount by
reason of such termination for compensation, reimbursement or damages of
whatsoever nature including, for (A) loss of prospective compensation or
earnings, (B) goodwill or loss thereof, or (C) expenditures, investments, leases
or any type of commitment made in connection with the business of either party
or in reliance on the existence of this Agreement, other than any fees required
to be paid by MEC pursuant to the Distribution Coordination Agreement.

 

17



--------------------------------------------------------------------------------

c. Distribution Coordination Agreement. Notwithstanding anything to the contrary
herein, MEC shall not have the right to terminate this Agreement with respect to
any action or circumstance approved by MEC pursuant to Section 3 of the
Distribution Coordination Agreement, unless KO consents to such termination in
writing in advance.

d. Sole Remedy.

(i) The Breach Severance Payment, Product Severance Payment and/or the Territory
Severance Payment payable by MEC to Distributor, pursuant to the provisions of
this Section 12, if any, and MEC’s repurchase of Distributor’s inventory of
Products, advertising materials and MEC Equipment pursuant to Section 12(e)(iv)
below, or Distributor’s right to sell such inventory if not so repurchased by
MEC, shall constitute Distributor’s sole and exclusive remedy for the
termination or non-renewal of this Agreement, including, without limitation, in
the case of a breach and shall be in lieu of all other claims that Distributor
may have against MEC as a result thereof. Without in any way detracting from or
limiting the provisions of Sections 12(e)(iii) and 12(e)(v) below and, in
addition thereto, under no circumstances shall MEC be liable to Distributor by
reason of the termination or non-renewal of this Agreement for compensation,
reimbursement or damages of whatsoever nature including, without limitation, for
(A) loss of prospective compensation or earnings, (B) goodwill or loss thereof,
or (C) expenditures, investments, leases or any type of commitment made in
connection with the business of Distributor or in reliance on the existence of
this Agreement.

(ii) The Breach Severance Payment payable by Distributor to MEC pursuant to the
provisions of this Section 12, if any, and MEC’s repurchase of Distributor’s
inventory of Products, advertising materials and MEC Equipment pursuant to
Section 12(e)(iv) below, or Distributor’s right to sell such inventory if not so
repurchased by MEC, shall constitute MEC’s sole and exclusive remedy for the
termination or non-renewal of this Agreement, including, without limitation, in
the case of a breach and shall be in lieu of all other claims that MEC may have
against Distributor as a result thereof. Without in any way detracting from or
limiting the provisions of Sections 12(e)(iii) and 12(e)(v) below and, in
addition thereto, under no circumstances shall Distributor be liable to MEC by
reason of the termination or non-renewal of this Agreement for compensation,
reimbursement or damages of whatsoever nature including, without limitation, for
(A) loss of prospective compensation or earnings, (B) goodwill or loss thereof,
or (C) expenditures, investments, leases or any type of commitment made in
connection with the business of MEC or in reliance on the existence of this
Agreement.

e. Other Terms Pertaining to Termination. In the event of the termination of
this Agreement for any reason whatsoever (and whether such termination is due to
the breach of any of the provisions of this Agreement by any party and/or itself
is in breach of the Agreement or otherwise):

(i) MEC shall have the right to cancel all of Distributor’s purchase orders for
affected Products accepted but remaining unfilled as of the date of termination;

(ii) All amounts payable by Distributor to MEC or by MEC to Distributor shall be
accelerated and shall immediately become due unless such termination results
from the other’s breach of this Agreement;

 

18



--------------------------------------------------------------------------------

(iii) Except for the sole remedy provisions in Sections 12(d)(i) and (ii),
neither party shall be liable to the other party in contract, tort or on any
other theory of liability for any damage, loss, cost or expense (whether
general, special, indirect, incidental, consequential or punitive) suffered,
incurred or claimed by the other party as a result of or related to such breach
and/or termination (even if the termination results from a breach and the
breaching party has been advised of the possibility of such damages), including,
without limitation, loss of anticipated profits or goodwill, loss of or damage
to goodwill or business reputation or any loss of investments or payments made
by either party in anticipation of performing under this Agreement;

(iv) MEC and Distributor shall each have the option, exercisable upon written
notice to the other within thirty (30) days after the date of termination
hereof, to cause MEC to (A) repurchase all affected Products in Distributor’s
inventory and current advertising materials (providing such Products and
advertising materials are in saleable condition) at the prices paid or payable
for such Products by Distributor (less any freight and insurance charges),
F.O.B., Distributor’s premises and (B) purchase all of Distributor’s right,
title and interest in, and all applicable rights in, related to, or associated
with, all MEC Equipment and the placement or location of such MEC Equipment at
all Distributor’s customers’ locations or premises by Distributor at the fair
market value of Distributor’s interest, if any, in each such item of MEC
Equipment with no amount or compensation allocated to, or payable for, the
maintenance, placement or location of the MEC Equipment;

(v) Any Breach Severance Payment, Product Severance Payment, or Territory
Severance Payment (each, a “Severance Payment”) payable in accordance with this
Agreement by either MEC or Distributor in the event of termination of this
Agreement shall constitute reasonable liquidated damages and is not intended as
a forfeiture or penalty. MEC and Distributor agree that it would be impractical
and extremely difficult to estimate the total detriment suffered by either party
as a result of termination of this Agreement pursuant to this Section 12 or
otherwise, and that under the circumstances existing as of the Effective Date,
the applicable Severance Payment represents a reasonable estimate of the damages
which either MEC or Distributor will incur as a result of such applicable
termination. Therefore, MEC and Distributor agree that a reasonable estimate of
the total detriment that either party would suffer in the event of termination
of this Agreement pursuant to this Section 12 or otherwise is an amount equal to
the applicable Severance Payment. The foregoing provision shall not waive or
affect either party’s indemnity obligations or the parties’ respective rights to
enforce those indemnity obligations under this Agreement, or waive or affect
either party’s obligations with respect to any other provision of this Agreement
which by its terms survives the termination of this Agreement;

(vi) Distributor acknowledges and agrees that the payment of any Severance
Payment by MEC to Distributor shall be conditional upon (A) Distributor
cooperating in good faith with MEC in effecting a smooth transition of or
otherwise transferring any distribution or similar rights under this Agreement
to MEC (as determined is appropriate by MEC), or in MEC’s sole discretion, to a
third party distributor appointed by MEC, provided that MEC may only withhold
payment of such Severance Payment if Distributor materially fails to comply with
specific requests of MEC to take actions that are reasonably required to effect
such transition and would not impose material costs on Distributor (except to
the extent MEC reimburses the same), and (B) Distributor performing its
obligations under Section 12(g)(i)

 

19



--------------------------------------------------------------------------------

below in all material respects. MEC shall not invoke the right to withhold
payment of any Severance Payment unless MEC shall have given Distributor at
least twenty (20) days written notice of its failure to perform any of its
obligations set forth in this Section 12(e)(vi) and Distributor has failed to
cure such failure during such twenty (20) days; and

(vii) Upon any notice of termination of this Agreement provided in accordance
with the terms hereof and during the applicable notice period, nothing in this
Agreement shall be deemed to prohibit MEC, in its sole discretion from
negotiating and/or granting distribution rights to any third party or engage
directly in transactions concerning the sale and distribution of the Products in
the Territory.

f. Continued Supply of Products After Termination. In the event MEC continues to
supply Products to Distributor for any reason following the termination of this
Agreement, Distributor acknowledges and agrees that any such action shall not
constitute a waiver of MEC’s rights under this Agreement or a reinstatement,
renewal or continuation of the Term of this Agreement. MEC and Distributor agree
that if MEC continues to supply Products to Distributor following the
termination of this Agreement, (i) Distributor shall be prohibited from selling
or otherwise transferring Products except to Distributor’s Accounts within the
Territory, (ii) Distributor shall promptly pay the prices of the Products in
full (without deduction or set-off for any reason) in accordance with the
payment terms set forth in MEC’s invoice, and (iii) MEC shall have the right, in
its sole discretion, to discontinue supplying Products to Distributor at any
time, without notice to Distributor.

g. Distributor’s Obligations After Notice of Termination.

(i) During any period after either party gives the other notice of termination
of this Agreement and until actual termination of this Agreement, Distributor
shall (A) continue to perform all of Distributor’s obligations under this
Agreement, including without limitation, all of Distributor’s obligations under
Section 3 above, (B) not cause or permit the Products or the Trademarks to be
prejudiced in any manner, (C) not eliminate, reduce or replace the listings,
shelf space, positioning and/or other benefits enjoyed by the Products,
(D) continue to conduct its business relating to the distribution and sale of
Products in the ordinary course and consistent with its prior practices
including, without limitation, by not purchasing more inventory than customarily
purchased by Distributor of Products or offering its customers prices, terms or
benefits not customarily offered by Distributor such as discounts, rebates or
sales promotion allowances (except to the extent permitted hereunder), and
(E) generally cooperate with MEC in relation to the transition to any new
distributor appointed by MEC for the Territory.

(ii) For a period of thirty (30) days after termination of this Agreement for
any reason, Distributor shall not tortiously interfere with any listings, shelf
space, or positioning for the Products.

13. Annual Business Plan; Minimum Distribution Levels; Promotion.

a. During the Term, MEC shall have primary responsibility for the overall global
branding and positioning of the Products, as well as brand and image Marketing
for the Products, in such form and manner and of such nature and to such extent
as may be determined by MEC in its sole and absolute discretion from time to
time (“Global Branding and Marketing”). Distributor acknowledges and agrees that
MEC makes no express or implied

 

20



--------------------------------------------------------------------------------

warranty, representation or covenant relating to or in connection with any
Global Branding and Marketing activities, including without limitation, as to
the value, performance, extent, effectiveness, quantity, quality, success or
results of any such activities or the lack thereof. Except as set forth in
Section 19 below, Distributor shall not have any claim against MEC and its
Affiliates and hereby releases MEC and its Affiliates from all and any claims
by, and liability to, Distributor of any nature for their failure to market and
promote, or adequately market and promote, the Products or arising from or
relating to or in connection with any Global Branding and Marketing activities
procured, provided or performed by MEC and/or its Affiliates or MEC’s and/or its
Affiliates failure to procure, provide or perform such activities.

b. Not less than sixty (60) days before the end of each Contract Year, MEC and
Distributor shall mutually review the conditions of the marketplace,
Distributor’s efforts to achieve sales and its results, including year over year
performance, as well as a proposed annual sales, promotion, and trade marketing
plan (“Annual Business Plan”) for the next Contract Year prepared by
Distributor. Such review shall include discussion on marketing efforts and
proposed programs to be implemented to improve the distribution and/or sales
velocity of the very lowest selling (measured by sales velocity) SKU/s of
Products, if appropriate, and/or the possible deletion from distribution, if
appropriate, of the very lowest selling (measured by sales velocity) SKU/s of
Products but in accordance with and subject to the provisions of Section 13(f)
below. Such Annual Business Plan shall cover such matters as may be appropriate
including specific account placement performance objectives, merchandising
goals, specific account and channel objectives for specified distribution
channels, distribution goals, a sales and marketing spending plan and a strategy
for maximizing sales and growth of market share. Additionally, if the Territory
has an ethnic market or concentration, the Annual Business Plan shall address
such specific ethnic segments, including retail promotions, point-of-sale
allocations and special events for ethnic segments. The Annual Business Plan
shall not detract from the provisions of Section 10 above. Distributor shall use
Best Efforts to implement such Annual Business Plan in the following Contract
Year in accordance with Section 3(f) above.

c. Not less than sixty (60) days before the end of the then-current Contract
Year, MEC and Distributor shall mutually agree, in writing, on minimum
distribution levels to be achieved and maintained by Distributor for each of the
Products throughout the next Contract Year (the “Minimum Distribution Levels”).
Should the parties have failed, for whatsoever reason, to mutually agree upon
the Minimum Distribution Levels to be achieved and maintained by Distributor for
each of the Products throughout the next Contract Year, the same shall be
determined by reference to the process described in Section 13(d) below. The
parties shall perform all of their respective obligations under this Section
except that Distributor shall not be obligated to achieve and maintain the
Minimum Distribution Levels until the expiration of the six (6) month period
immediately following the Commencement Date of this Agreement. A commercially
reasonable representation of SKUs of Products shall be required to be in
distribution throughout the year in reasonable positioning on shelves, which
shall take into account retailer willingness to sell all of the SKUs of
Products, shelf space limitations and other commercially reasonable factors that
may be applicable in the market.

d. MEC and Distributor shall also agree in writing to performance targets to be
achieved and maintained by Distributor for the forthcoming calendar year of this
Agreement (collectively, the “Performance Targets”). For the avoidance of doubt,
neither Minimum Distribution Levels nor Performance Targets will include volume
requirements. If the parties are

 

21



--------------------------------------------------------------------------------

unable to agree to the Performance Targets or Minimum Distribution Levels for
any Contract Year commencing with the [2015] Contract Year and at least [***]
days prior to the commencement of each such Contract Year, then such
disagreement shall be resolved pursuant to the procedure provided in
Section 12(a)(i)(D) above.

e. The Minimum Distribution Levels for the Products that shall be required to be
achieved and maintained by Distributor for the Products shall be reduced to the
extent only that actual distribution levels are eroded as a direct result of
(i) MEC’s failure to deliver Products in accordance with this Agreement,
(ii) MEC’s failure to obtain the listing of a Product SKU in a retail chain for
which MEC and Distributor have agreed in writing that MEC is to be solely
responsible, or (iii) MEC’s failure to contribute its agreed share of the
parties funding obligation as set forth in Exhibit F.

f. In every calendar year commencing 2016, the parties agree to periodically
meet in order to discuss performance of the lowest selling SKU/s of Products and
to delete from distribution in the Territory any SKU/s the parties mutually
agree in writing, provided that MEC will not unreasonably withhold its approval
to the deletion of any applicable SKU/s. MEC may withhold its approval to
deletion of any SKU/s if any applicable SKU/s has/have sufficient sales velocity
or is or are capable of delivering sufficient sales velocity in any one or more
of Distributor’s Accounts or any one or more regions, as the case may be, to
make such SKU/s economically viable to continue in distribution in such one or
more of Distributor’s Accounts or in any one or more regions, as the case may
be. Notwithstanding the foregoing, unless mutually agreed in writing, in no
event shall more than [***] percent [***] of the total number of SKUs, rounded
down to the nearest whole number (unless [***] percent [***] of the total number
of SKUs is less than one (1) but more than 0.5, in which case the number will be
rounded up to one (1)), be deleted from distribution in any rolling [***]
period.

g. Promotional activities shall be regulated as follows:

(i) The estimated costs of promotional activities shall be allocated equally
between MEC and Distributor thirty (30) days prior to the commencement of a
calendar year on a cost per-case basis of Products.

(ii) The promotional activities costs are to be shared between Distributor and
MEC as set forth in Exhibit F. The parties agree that the costs for the
Promotional Activities shall be reconciled each quarter and that the estimate
for the costs of Promotional Activities in the subsequent quarter may be
adjusted provided there is mutual agreement.

(iii) MEC and Distributor shall periodically meet and may mutually agree to
additional promotional activities including further programs and campaigns not
included in the promotional activities.

(iv) Distributor shall continue its business in the ordinary course including
the provision, utilization, and maintenance of coolers, other refrigeration
equipment and vending machines. Distributor shall be responsible for creating
marketing materials for

 

22

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

submission to MEC for its final written approval. Distributor shall not use
marketing materials unless approved by MEC in writing; provided that if MEC does
not notify Distributor that it objects to any suggested marketing materials
within fifteen (15) days after receipt of such materials from Distributor, MEC
shall be deemed to have approved such suggested marketing materials.

14. National Accounts. The provisions of this Section shall not apply to
accounts that are excluded from the definition of Distributor’s Accounts or are
specifically designated as nonexclusive on Exhibit C hereto. Distributor agrees
that should MEC wish to supply Products to any National Account (as defined
below), MEC shall be entitled to make arrangements directly with such National
Account and establish the terms of sale of Products to such National Account and
the prices therefor, which shall take into account the prices and funding then
being offered by Distributor and/or other distributors within whose territory
the National Account has outlets, to such National Account or similar categories
of customers. “National Account” shall mean a customer that sells at retail in
more than fifty (50) stores and in multiple states. Should such National Account
have one or more outlets within the Territory (“Outlets”), and agree to Outlets
being serviced by Distributor, Distributor agrees to service the Outlets in
accordance with such arrangements and on the same terms and at the same prices
as MEC shall have agreed with the National Account concerned. Notwithstanding
the foregoing, Distributor shall be entitled to elect not to service the Outlets
by giving prompt written notice of such election to MEC. Should the National
Account not agree to the Outlets being serviced by Distributor or should
Distributor elect not to service the Outlets, MEC shall be entitled to service
the Outlets directly. Both Distributor and MEC agree to use reasonable
commercial good faith efforts to obtain the agreement of National Accounts to
use DSD distribution with respect to the National Accounts. To the extent MEC
services the Outlets directly and to the extent that MEC makes a commitment for
funds or support in excess of what was agreed to by Distributor, any such excess
shall be borne by MEC. In the event MEC services the Outlets directly, MEC shall
bear sole liability and responsibility related to such National Account and MEC
shall pay to Distributor, during the remaining Term of this Agreement, an amount
equal to [***] percent [***] of Distributor’s “average gross profit per case”
per Product case SKU calculated in accordance with the provisions of
Section 12(a)(i)(A) above (or based on MEC’s actual selling price of such
Product case SKU if such Product case SKU is not sold by Distributor), for each
case of such Product case SKU sold by MEC to the Outlets [(but only on the
excess of the amount by which the aggregate cases of such Product case SKU/s
sold to such Outlets in the Territory during each Contract Year exceeds the
number of cases set forth on Exhibit G or the number of cases reduced pro rata
for any period of less than one year)] within a reasonable time after receipt by
MEC of all information necessary for the computation of the amount due under
this Section 14, but in no event more frequently than twice per calendar year.
For the purposes of this Agreement, the number of cases of Product case SKU/s
sold by MEC to the Outlets during any period shall be determined by multiplying
the total number of cases of Product case SKU/s sold by MEC directly to such
National Account or regional division of such National Account, as the case may
be, during the period concerned, by a fraction, the numerator of which shall be
the number of Outlets within the Territory and the denominator of which shall be
the total number of Outlets that the National Account has within the United
States or within the regional division of such customer, as the case may be.
Distributor shall not be liable to pay the Facilitation Fee on MEC’s direct
sales to National Accounts.

 

23

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

15. Exclusion of Damages.

a. EXCEPT FOR DAMAGES DIRECTLY RESULTING FROM INDEMNITY OBLIGATIONS PROVIDED IN
SECTION 19, WITHOUT IN ANY WAY DETRACTING FROM OR LIMITING THE PROVISIONS OF
SECTIONS 12(d), 12(e)(iii) AND/OR 12(e)(v) ABOVE AND, IN ADDITION THERETO,
NEITHER PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
LOSS OF GOODWILL, BUSINESS INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY
OTHER PECUNIARY LOSS) SUFFERED BY THE OTHER RELATED TO OR ARISING OUT OF THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR
INABILITY TO USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

b. EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A LIMITATION OF
LIABILITY OR WARRANTIES, DISCLAIMER, OR EXCLUSION OF DAMAGES, IS EXPRESSLY
INTENDED TO BE SEVERABLE AND INDEPENDENT FROM ANY OTHER PROVISION, SINCE THOSE
PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN THE PARTIES,
AND SHALL BE SEPARATELY ENFORCED.

16. Distributor’s Representations and Warranties. Distributor represents and
warrants to MEC that (a) it has the right and lawful authority to enter into
this Agreement, and (b) the execution, delivery and performance of this
Agreement will not cause or require Distributor to breach any obligation to, or
agreement or confidence with, any other Person.

17. MEC’s Representations and Warranties.

a. MEC represents and warrants to Distributor that (i) it has the right and
lawful authority to enter into this Agreement, and (ii) the execution, delivery
and performance of this Agreement will not cause or require MEC to breach any
obligation to, or agreement or confidence with, any other Person.

b. MEC warrants that all Products, all food additives in the Products, and all
substances for use in, with, or for the Products, comprising each shipment or
other delivery hereby made by MEC to, or on the order of, Distributor are hereby
guaranteed as of the date of such shipment to be, on such date, not adulterated
or misbranded within the meaning of the Federal Food, Drug and Cosmetic Act, as
amended, including the Food Additives Amendment of 1958 (the “Act”) or within
the meaning of any substantially identical and applicable state food and drug
law, if any, and are not articles which may not under the provisions of Sections
404, 505, or 512 of the Act, be introduced into interstate commerce.

c. MEC warrants that all Products shall be merchantable.

d. Distributor’s sole and exclusive remedy for MEC’s breach of MEC’s
representations in Sections 17(b) and 17(c) above shall be as provided for in
Section 19(b) below.

 

24



--------------------------------------------------------------------------------

e. MEC represents and warrants that KO has agreed that (i) MEC is authorized to
receive payment of the Facilitation Fee from Distributor on behalf of KO and
(ii) upon payment by Distributor to MEC of the applicable Facilitation Fee in
accordance with the terms of Section 6(b), Distributor will have satisfied in
full its obligations to make payment of such Facilitation Fee to KO.

18. Limitation of Warranty. MEC MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) EXCEPT THOSE SET FORTH IN
SECTION 17 ABOVE.

19. Indemnification.

a. Distributor shall indemnify, defend, and hold harmless MEC and its officers,
directors, agents, employees, shareholders, legal representatives, successors
and assigns, and each of them, from loss, liability, costs, damages, or expenses
from any and all claims, actions and suits, instituted by any third party,
whether groundless or otherwise, and from and against any and all third party
claims, liabilities, judgments, losses, damages, costs, charges, attorney’s
fees, and other expenses of every nature and character arising from the breach
of Distributor’s express representations and warranties under this Agreement by
Distributor or its agents, employees, subcontractors, sub-distributors or others
acting on its behalf, provided that MEC gives Distributor written notice of any
indemnifiable claim and MEC does not settle any claim without Distributor’s
prior written consent.

b. MEC shall indemnify, defend, and hold harmless Distributor and its officers,
directors, agents, employees, shareholders, legal representatives, successors,
assigns, and customers, and each of them, from loss, liability, costs, damages,
or expenses from any and all claims, actions and suits instituted by any third
party, whether groundless or otherwise, and from and against any and all such
third party claims, liabilities, judgments, losses, damages, costs, charges,
attorney’s fees, and other expenses of every nature and character and all
Distributor’s direct documented costs to store, transport, test and destroy all
unsellable Products and advertising materials arising from (i) the breach of
MEC’s express representations and warranties under this Agreement or those of
its agents, employees, subcontractors or others acting on its behalf, (ii) any
impurity, adulteration, deterioration in or misbranding of any Products sold to
Distributor by MEC, (iii) any prior distributor of Products in the Territory,
(iv) any MEC marketing, advertising, promotion, labeling, Global Branding and
Marketing, and the Trademarks, Copyrights, Patents, Know-How or other
intellectual property relating to the Products, or (v) the fact that the
Products (A) are not safe for the purposes for which goods of that kind are
normally used, (B) do not comply with any applicable health, safety, or
environmental laws, regulations, orders or standards imposed in the Territory,
or (C) do not comply with the Safety Orders of the State of California Division
of Industrial Safety and Proposition 65; provided that Distributor gives MEC
written notice of any indemnifiable claim and Distributor does not settle any
claim without MEC’s prior written consent.

c. If any action or proceeding is brought against Distributor, MEC or any other
indemnified party under Section 19(a) or 19(b) (the “Indemnified Party”), the
Indemnified Party shall promptly notify the party required to provide
indemnification (the “Indemnifying Party”) in writing to that effect. If the
Indemnified Party fails to promptly notify the

 

25



--------------------------------------------------------------------------------

Indemnifying Party, the Indemnified Party shall be deemed to have waived any
right of indemnification with respect to such claim to the extent (but only to
the extent) any delay in such notice prejudices the Indemnifying Party’s ability
to defend such action, suit or proceeding. The Indemnifying Party shall have the
right to defend such action or proceeding at the Indemnifying Party’s sole cost
by counsel satisfactory to Indemnifying Party. If the Indemnifying Party fails
to promptly defend or otherwise settle or finally resolve such action, suit or
proceeding, Indemnified Party may defend such action, suit or proceeding using
counsel selected by Indemnified Party, and the Indemnifying Party shall
reimburse Indemnified Party for any resulting loss, damages, costs, charges,
attorney’s fees, and other expenses and the related costs of defending such
action, suit or proceeding.

d. The parties agree that the provisions contained in this Section shall survive
the termination or expiration of this Agreement.

20. Insurance. During the Term of this Agreement and for a period of two
(2) years thereafter, MEC and Distributor agree to maintain policies of
insurance of the nature and amounts specified below, which shall provide the
other party as an additional insured (providing for a waiver of subrogation
rights and endeavoring to provide for not less than thirty (30) days written
notice of any modification or termination of coverage), and each party shall
provide the other party with a certificate of insurance evidencing such
insurance, in a form satisfactory to such party:

 

  € Commercial General Liability, including contractual liability coverage, with
limits of at least $1,000,000 per occurrence; Bodily Injury and Property Damage
/ $1,000,000; Personal and Advertising Injury / $1,000,000; Products/Completed
Operations / $2,000,000 General Aggregate.

 

  € Excess or Umbrella Liability with a limit of not less than $10,000,000 per
occurrence over the insurance coverage described above.

 

  € Other statutory insurance required by the applicable laws of the Territory.

For any claims under this Agreement, the applicable party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other party. All deductibles payable under an
applicable policy shall be paid by the party responsible for purchasing such
policy. All such insurance shall be written by companies authorized to do
business in the state or states where the work is to be performed and having at
least the ratings of the respective parties current insurers, unless not
obtainable at commercially reasonable rates in light of previous premiums. The
parties will ensure that the insurance policies obtained pursuant to this
Section are effective and enforceable for any liability, claims or other
insurable event arising in the Territory.

21. Competing Products. The provisions of Section 21 are set forth on attached
Exhibit H and are incorporated in this Section 21 by this reference.

22. Amendment. Except to the extent otherwise expressly permitted by this
Agreement, no amendment of, or addition to, this Agreement shall be effective
unless reduced to a writing executed by the duly authorized representatives of
both parties. KO’s approval of any amendment shall be necessary with respect to
an amendment, modification, addition or deletion

 

26



--------------------------------------------------------------------------------

(a) that would reasonably be expected to materially impact KO’s rights or
benefits under this Agreement or the Distribution Coordination Agreement, or
(b) to any of the following terms (or otherwise materially affecting such
terms): definition of Products (to the extent KO has consent rights with respect
thereto under the Distribution Coordination Agreement), term, termination,
deadlock procedures, placement in branded refrigerated equipment, distributor’s
exclusivity, facilitation fee, distribution refusal, competing products or other
non-competition, and amendment, in which case KO’s affirmative written approval
shall be required.

23. Assignment. Neither party may assign its rights or delegate its obligations
hereunder without the prior written consent of the other and KO; provided, that
MEC shall have the right, in its sole and absolute discretion, to assign its
rights and/or obligations under this Agreement to any Affiliate or subsidiary of
MEC without the written consent of Distributor and/or KO, and any such
transferee shall be deemed to be included within the defined term “MEC” for
purposes of this Agreement. Any purported assignment or delegation, in the
absence of such written consent, shall be void.

24. No Agency. The relationship between MEC and Distributor is that of a vendor
to its vendee and nothing herein contained shall be construed as constituting
either party the employee, agent, independent contractor, partner or co-venturer
of the other party. Neither party shall have any authority to create or assume
any obligation binding on the other party.

25. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California (without reference to its
law of conflict of laws). The place of the making and execution of this
Agreement is California, United States of America. Distributor hereby waives any
rights that it may otherwise have to assert any rights or defenses under the
laws of the Territory or to require that litigation brought by or against it in
connection with this Agreement be conducted in the courts or other forums of the
Territory. For the sake of clarity, the parties record that their choice of law
shall not include the California Franchise Relations Act or the California
Franchise Investment Law, or any amendment or functionally equivalent statute,
unless such law would otherwise apply, and nothing herein shall be deemed to
extend or otherwise affect the scope or application of such statutes.

26. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach or termination hereof shall be settled by binding
arbitration conducted by JAMS (“JAMS”) in accordance with JAMS Comprehensive
Arbitration Rules and Procedures (the “Rules”). The arbitration shall be heard
by one arbitrator to be selected in accordance with the Rules, in Orange County,
California. Judgment upon any award rendered may be entered in any court having
jurisdiction thereof. Within seven (7) calendar days after appointment the
arbitrator shall set the hearing date, which shall be within ninety (90) days
after the filing date of the demand for arbitration unless a later date is
required for good cause shown and shall order a mutual exchange of what he/she
determines to be relevant documents and the dates thereafter for the taking of
up to a maximum of five (5) depositions by each party to last no more than five
(5) days in aggregate for each party. Both parties waive the right, if any, to
obtain any award for exemplary or punitive damages or any other amount for the
purpose or imposing a penalty from the other in any arbitration or judicial
proceeding or other adjudication arising out of or with respect to this
Agreement, or any breach hereof, including any claim that said Agreement, or any
part hereof, is invalid, illegal or otherwise voidable or void. In addition to
all other relief, the arbitrator shall have the power to award reasonable
attorneys’ fees and costs to the prevailing

 

27



--------------------------------------------------------------------------------

party. The arbitrator shall make his or her award no later than seven
(7) calendar days after the close of evidence or the submission of final briefs,
whichever occurs later. The decision of the arbitrator shall be final and
conclusive upon all parties. Notwithstanding anything to the contrary, if either
party desires to seek injunctive or other provisional relief that does not
involve the payment of money, then those claims shall be brought in a state or
federal court located in Orange County, California, and the parties hereby
irrevocably and unconditionally consent to personal jurisdiction of such courts
and venue in Orange County, California in any such action for injunctive relief
or provisional relief.

27. Force Majeure.

a. Neither party shall be liable for any delays in delivery or failure to
perform or other loss due directly or indirectly to circumstances unforeseen as
of the Effective Date or causes beyond such party’s reasonable control (each,
individually, a “Force Majeure Event”), including, without limitation: (a) acts
of God, act (including failure to act) of any Governmental Entity (de jure or de
facto), wars (declared or undeclared), governmental priorities, port congestion,
riots, revolutions, strikes or other labor disputes, fires, floods, sabotage,
nuclear incidents, earthquakes, storms, epidemics; or (b) inability to timely
obtain either necessary and proper labor, materials, ingredients, components,
facilities, production facilities, energy, fuel, transportation, governmental
authorizations or instructions, material or information. The foregoing shall
apply even though any Force Majeure Event occurs after such party’s performance
of its obligations is delayed for other causes but only during the period of the
applicable Force Majeure Event.

b. The party affected by a Force Majeure Event shall give written notice to the
other party of the Force Majeure Event within a reasonable time after the
occurrence thereof, stating therein the nature of the suspension of performance
and reasons therefore. Such party shall use its commercially reasonable efforts
to resume performance as soon as reasonably possible. Upon restoration of the
affected party’s ability to perform its obligations hereunder, the affected
party shall give written notice to the other party within a reasonable time.

28. Merger. This Agreement and the attached Exhibits contain the entire
agreement between the parties to this Agreement with respect to the subject
matter of this Agreement, are intended as a final expression of such parties’
agreement with respect to such terms as are included in this Agreement, are
intended as a complete and exclusive statement of the terms of such agreement,
and supersede all negotiations, stipulations, understandings, agreements,
promises, representations and warranties, whether written or oral, if any, with
respect to such subject matter, which precede the execution of this Agreement.
No other negotiations, stipulations, understandings, agreements, promises,
representations, or warranties, whether written or oral, either as an inducement
to enter into this Agreement or as to its meaning or effect, have been made that
are not contemplated herein.

29. Waivers. No waiver of any provision hereof or of any terms or conditions
will be effective unless in writing and signed by the party against which
enforcement of the waiver is sought. No relaxation or indulgence which either
party may grant to the other shall in any way prejudice or be deemed to be a
waiver or novation of any of such party’s rights under this Agreement.

 

28



--------------------------------------------------------------------------------

30. Product Recall. If any Governmental Entity issues a recall or takes similar
action in connection with the Products, or if MEC determines that an event,
incident or circumstance has occurred which may require a recall or market
withdrawal, MEC shall advise Distributor of the circumstances by telephone or
facsimile. MEC shall have the right to control the arrangement of any Product
recall, and Distributor shall cooperate in the event of a Product recall with
respect to the reshipment, storage or disposal of recalled Products, the
preparation and maintenance of relevant records and reports, and notification to
any recipients or end users. MEC shall pay all reasonable expenses incurred by
Distributor of such a recall, including the costs of destroying Products.
Distributor, shall promptly refer to MEC for exclusive response to all customer
or consumer complaints involving the health, safety, quality, composition or
packaging of the Products, or which in any way could be detrimental to the image
or reputation of MEC or the Products, and shall notify MEC of any governmental,
customer or consumer inquiries regarding the Products about which Distributor
becomes aware.

31. Interpretation. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. No provision of this Agreement shall be construed against any
party on the grounds that such party or its counsel drafted that provision.

32. Severability. Each provision of this Agreement will be valid and enforceable
to the fullest extent permitted by law. If any provision of this Agreement or
the application of the provision to any Person or circumstance will, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of the provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable, will not be affected by such
invalidity or unenforceability, unless the provision or its application is
essential to this Agreement. The parties shall replace any invalid and/or
unenforceable provision with a valid and enforceable provision that most closely
meets the aims and objectives of the invalid and/or unenforceable provision.

33. Provisions Required of a Federal Contractor. If reasonably required by
Distributor, MEC shall use its commercially reasonable Best Efforts to deliver
to Distributor such warranties and/or representations in the form that MEC has
customarily provided to Governmental Entities to facilitate sales by Distributor
to Distributor’s Accounts requiring such warranties and/or representations. Such
representations shall be in favor of such Governmental Entities and may include
one or more or all of the following topics:

a. Made in America. The Products were mined or produced in the 50 United States,
the District of Columbia, or such other U.S. possession as is permitted by The
Buy American Act, or that the Aluminum Bottles qualify as a domestic end product
under said Act.

b. Nondiscrimination in Employment. Unless this contract is exempted, there is
incorporated herein an applicable warranty and/or representation reference to
the provisions of Section 202, the equal opportunity clause of Executive Order
11246, as amended, Section 60.7415, the affirmative action clause of the
regulations under the Rehabilitation Act of 1973, and Section 60.250.5, the
affirmative action clause of the regulations under 38 U.S.C. § 4212, the Vietnam
Era Veterans’ Readjustment Assistance Act of 1974, and similar state and local
law requirements.

 

29



--------------------------------------------------------------------------------

c. Executive Order 13201 Compliance (Beck Rights). If applicable, MEC agrees to
comply with the provisions of 29 C.F.R. Part 470.

d. 31 U.S.C.S. Section 1352 Compliance. If applicable, MEC shall comply with 31
U.S.C.S. § 1352.

34. Distributor Suppliers Guiding Principles.

MEC has been informed by Distributor that the following are Distributor
Suppliers Guiding Principles (the “Guiding Principles”). Notwithstanding
anything set forth below, compliance with the Guiding Principles shall not
constitute an obligation of MEC or Distributor under this Agreement. The Guiding
Principles shall constitute unenforceable goals only of the parties and neither
party shall be entitled to make any claim for breach against the other or
enforce any remedy under this Agreement or terminate this Agreement as the
result of non-compliance with, or a violation of, any Guiding Principle(s). The
preceding sentence shall not detract from the parties’ respective rights and
obligations under Section 19 above or any other representation, warranty or
obligation expressly made in this Agreement.

 

  •   Laws and Regulations - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national laws, rules,
regulations and requirements in the manufacturing and distribution of Products.

 

  •   Child Labor - Each party will use commercially reasonable good faith
efforts to comply with all applicable local and national child labor laws.

 

  •   Forced Labor - Each party will use commercially reasonable good faith
efforts to not use forced, bonded, prison, military or compulsory labor.

 

  •   Abuse of Labor - Each party will use commercially reasonable good faith
efforts to comply with all applicable local and national laws on abuse of
employees and will not physically abuse employees.

 

  •   Freedom of Association and Collective Bargaining - Each party will use
commercially reasonable good faith efforts to comply with all applicable local
and national laws on freedom of association and collective bargaining.

 

  •   Discrimination - Each party will use commercially reasonable good faith
efforts to comply with all applicable local and national discrimination laws.

 

  •   Wages and Benefits - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national wages and
benefits laws.

 

  •   Work Hours and Overtime - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national work hours and
overtime laws.

 

  •   Health and Safety - Each party will use commercially reasonable good faith
efforts to comply with all applicable local and national health and safety laws.

 

30



--------------------------------------------------------------------------------

  •   Environment - Each party will use commercially reasonable good faith
efforts to comply with all applicable local and national environmental laws.

35. Publicity. MEC and Distributor each agree that the initial public, written
announcements regarding the execution of this Agreement and the subject matter
addressed herein shall be coordinated between the parties prior to release.
Thereafter, each party agrees to use commercially reasonable efforts to consult
with the other party regarding any public, written announcement which a party
reasonably anticipates would be materially prejudicial to the other party.
Nothing provided herein, however, will prevent either party from (a) making and
continuing to make any statements or other disclosures it deems required,
prudent or desirable under applicable Federal or State Securities Laws
(including without limitation the rules, regulations and directives of the
Securities and Exchange Commission) and/or such party’s customary business
practices, or (b) engaging in oral discussions or oral or written presentations
with actual or prospective investors or analysts regarding the subject matter of
this Agreement, provided no confidential information is disclosed. If a party
breaches this Section 35 it shall have a seven (7) day period in which to cure
its breach after written notice from the other party. A breach of this
Section 35 shall not entitle a party to damages or to terminate this Agreement.

36. Notices. All notices or other communications required or permitted to be
given to a party to this Agreement shall be in writing and shall be personally
delivered, sent by certified mail, postage prepaid, return receipt requested, or
sent by an overnight express courier service that provides written confirmation
of delivery, to such party at the following respective address:

If to MEC:

Monster Energy Company

1 Monster Way

Corona, California 92879

Attention: Chief Executive Officer

Facsimile: (951) 739-6210

with a copy to:

Solomon Ward Seidenwurm & Smith LLP

401 B Street, Suite 1200

San Diego, California 92101

Attention: Norman L. Smith, Esq.

Facsimile: (619) 231-4755

If to Distributor:

CCBCC Operations, LLC

4100 Coca-Cola Plaza

Charlotte, North Carolina 28211

Attention: Legal Department

Facsimile: (704) 557-4190

 

31



--------------------------------------------------------------------------------

For Payment Notices:

[●]

with a copy to:

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, North Carolina 28202

Attention: E. Beauregarde Fisher III, Esq.

Facsimile: (704) 331-1159

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section. Any
party to this Agreement may give a notice of a change of its address to the
other party to this Agreement.

37. Third-Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any Person, other than the parties to
this Agreement and their successors and permitted assigns, any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained in this Agreement.

38. Further Assurances. Each party to this Agreement will execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

39. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.

40. Confidentiality. During the Term, each party shall maintain in strict
confidence all commercial information disclosed by the other party (which
obligation shall expressly survive termination of this Agreement for any
reason); provided, however that such commercial information shall not include
any information which (a) is in the public domain except through any intentional
or negligent act or omission of the non-disclosing party (or any agent,
employee, shareholder, director, officer, or independent contractor of or
retained by such other party or any of its Affiliates), (b) can be shown by
clear and convincing tangible evidence to have been in the possession of the
non-disclosing party prior to disclosure by the disclosing party, (c) is legally
and properly provided to the non-disclosing party without restriction by an
independent third party that is under no obligation of confidentiality to the
disclosing party and that did not obtain such information in any illegal or
improper manner or otherwise in violation of any agreement with the disclosing
party, (d) is disclosed without any restrictions of any kind by the disclosing
party to third parties on a regular basis without any measures being taken,
whether explicitly or implicitly, by the disclosing party to protect the
confidentiality of such information, or (e) is independently generated by any
employee or independent contractor of or retained by the non-disclosing party,
and such employee or independent contractor has no knowledge of any of such
commercial information. Notwithstanding the foregoing, the parties agree that
any such commercial information may be disclosed as required by applicable law
or an order by a

 

32



--------------------------------------------------------------------------------

Governmental Entity or any requirements of stock market or exchange or other
regulatory body having competent jurisdiction; provided, that, except where
prohibited by law, the recipient will give the disclosing party reasonable
advance notice of such required disclosure, and will reasonably cooperate with
the disclosing party, in order to allow the disclosing party an opportunity to
oppose or limit the disclosure of such commercial information or otherwise
secure confidential treatment of such commercial information required to be
disclosed; provided, further, that if disclosure is ultimately required, the
recipient will furnish only that portion of such commercial information which,
based upon advice of legal counsel, the recipient is required to disclose in
compliance with any such requirement.

41. Non-Binding Negotiations and Effectiveness. MEC and Distributor acknowledge
and agree that, except as expressly stated in this Agreement, there are no
binding obligations or commitments existing between MEC and Distributor. No
course of conduct, whether or not consistent with the terms discussed in
connection with this Agreement, shall have the effect of converting any
negotiations or discussions into a binding contract. No legally binding contract
shall exist between MEC and Distributor unless and until this Agreement is
executed by MEC and Distributor. This Agreement shall only become effective when
it has been executed by both MEC and Distributor.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

MONSTER ENERGY COMPANY CCBCC OPERATIONS, LLC By:

/s/ Rodney C. Sacks

By:

/s/ Umesh Kasbekar

Name: Rodney C. Sacks Name: Umesh Kasbekar Its: Chairman & CEO Its: Vice
President

 

34



--------------------------------------------------------------------------------

EXHIBIT A

Distribution Agreement

INITIAL PRODUCT LIST

Monster Energy

Monster Energy

Lo-Carb Monster Energy

Monster Energy Assault

Juice Monster Khaos Energy + Juice

Juice Monster Ripper Energy + Juice

Monster Energy Absolutely Zero

Punch Monster Baller’s Blend

Punch Monster Mad Dog

Monster Energy Unleaded

Monster Energy Ultra

Monster Energy Zero Ultra

Monster Energy Ultra Blue

Monster Energy Ultra Red

Monster Energy Ultra Sunrise

Monster Energy Ultra Citron

Monster Energy Extra Strength with Nitrous Technology

Monster Energy Extra Strength Nitrous Technology Anti Gravity

Monster Energy Extra Strength Nitrous Technology Super Dry

Monster Energy Extra Strength Nitrous Technology Black Ice

Monster Rehab

Monster Rehab Tea + Lemonade + Energy

Monster Rehab Green Tea + Energy

Monster Rehab Rojo Tea + Energy

Monster Rehab Tea + Orangeade + Energy

Monster Rehab Tea + Pink Lemonade + Energy

Monster Rehab + Peach Tea + Energy

Monster Import

Monster Energy Import

Muscle Monster Energy Shake

Muscle Monster Energy Shake Chocolate

Muscle Monster Energy Shake Vanilla

Muscle Monster Energy Shake Coffee

Muscle Monster Energy Shake Strawberry

Muscle Monster Energy Shake Peanut Butter Cup

 

35



--------------------------------------------------------------------------------

Java Monster

Java Monster Kona Blend

Java Monster Loca Moca

Java Monster Mean Bean

Java Monster Vanilla Light

Java Monster Irish Blend

Java Monster Cappuccino

Monster M3 Super Concentrate

Monster Energy M3 Super Concentrate

Ubermonster

Ubermonster

 

36



--------------------------------------------------------------------------------

EXHIBIT B

Distribution Agreement

THE TERRITORY

The Territory is the same territory that Distributor services for the
distribution of Coca-Cola products in the states of Alabama, Florida, Georgia,
Kentucky, Mississippi, North Carolina, Pennsylvania, South Carolina, Tennessee,
Virginia, West Virginia, the gray shaded area, as reflected on the Territory
maps below.

Alabama

 

LOGO [g90747665.jpg]

 

37



--------------------------------------------------------------------------------

Florida

 

LOGO [g90747666.jpg]

 

38



--------------------------------------------------------------------------------

Georgia

 

LOGO [g90747667.jpg]

 

39



--------------------------------------------------------------------------------

Kentucky

 

LOGO [g90747668a.jpg]

 

Mississippi

 

LOGO [g90747668b.jpg]

 

40



--------------------------------------------------------------------------------

North Carolina

 

LOGO [g90747669a.jpg]

Pennsylvania

 

LOGO [g90747669b.jpg]

 

41



--------------------------------------------------------------------------------

South Carolina

 

LOGO [g90747670a.jpg]

Tennessee

 

LOGO [g90747670b.jpg]

 

42



--------------------------------------------------------------------------------

Virginia

 

LOGO [g90747671.jpg]

 

43



--------------------------------------------------------------------------------

West Virginia

 

LOGO [g907476new_72.jpg]

In the event of a dispute with respect to territorial boundaries between two
adjacent parties, MEC shall have the right to decide such dispute in its sole
discretion, and any such decision shall be final and binding upon the parties.

 

44



--------------------------------------------------------------------------------

EXHIBIT C

Distribution Agreement

EXCLUSIVE DISTRIBUTOR ACCOUNTS

 

Convenience Stores Chain Convenience Stores Deli’s Independent Grocery Chain
Grocery Mass Merchandisers Drug Stores Colleges and Universities Hospitals
Health Food Stores Club Stores Vending Alcoholic Lic. On-Premise* National
Specialty Retailers (i.e. Home Depot, Best Buy, Staples, Auto Zone, and all
similar sized and positioned retailers, except those included below as
Non-Exclusive Distributor Accounts) Military –ONLY AAFES, NEXCOM, MCX, and USCG
for Exchanges / Shopettes / Convenience Stores / Class 6 Stores / Veteran’s
Canteen / vending for the Continental United States (“CONUS”) Military – Morale,
Welfare & Recreation (i.e. including but not limited to bowling alleys, golf
courses, officers clubs, etc.) for CONUS Marine Foods Service (e.g. cruise
ships, service ships, and oil rigs) All other accounts not falling within the
descriptions listed above or below

*Alcoholic Licensed On-Premise Accounts means accounts licensed by an applicable
Governmental Entity to sell alcoholic beverages for on-premise consumption.

EXCLUSIVE MEC ACCOUNTS

 

Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for Outside the Continental United
States (“OCONUS”) Military – all others including, but not limited to, DeCA,
Ships-A-Float, Troop Feeding for both CONUS & OCONUS Military – Vending and
Morale, Welfare & Recreation (i.e. including but not limited to bowling alleys,
golf courses, officers clubs, etc.) for OCONUS

 

45



--------------------------------------------------------------------------------

NON-EXCLUSIVE DISTRIBUTOR ACCOUNTS:

 

General Sports Retailers (i.e. including but not limited to extreme sports
retailers, motorcycle dealers and resellers, and all similar retailers and
distributors servicing such sports retailers) National Specialty Retailers –
limited to accounts which are parties to an exclusive non-alcoholic beverage
agreement with a competitor of Distributor and/or accounts which Distributor is
prohibited by the account from calling on

 

46



--------------------------------------------------------------------------------

EXHIBIT D

Distribution Agreement

THE TRADEMARKS

 

MONSTER ENERGY

LOGO [g90747675a.jpg]

LOGO [g90747675b.jpg]

LOGO [g90747675c.jpg]

M MONSTER ENERGY

UNLEASH THE BEAST!

MONSTER

ANTI GRAVITY

ASSAULT

BLACK ICE

IRISH BLEND

JAVA MONSTER

KHAOS

KILLER-B

KILLER B NITROUS MONSTER ENERGY

LOCA MOCA

LOCA MOCA JAVA MONSTER

LO-CARB MONSTER ENERGY

M IMPORT

LOGO [g90747675d.jpg]

M EXPORT

LOGO [g90747675e.jpg]

M3

LOGO [g90747675f.jpg]

MEAN BEAN

MONSTER BLACK ICE

MONSTER ENERGY EXTRA STRENGTH NITROUS TECHNOLOGY

MONSTER KHAOS ENERGY + JUICE

MONSTER RIPPER

REHAB

MONSTER REHAB

REHAB THE BEAST!

RIPPER

UNLEASH THE NITRO BEAST!

MONSTER ENERGY ZERO ULTRA

MONSTER ENERGY CUBA-LIMA

MONSTER ENERGY XG

UBERMONSTER

SIZE DOES MATTER!

JUICE MONSTER

MONSTER ENERGY ULTRA

ULTRA RED

ULTRA BLUE

ULTRA BLACK

ULTRA SUNRISE

ULTRA CITRON

PUNCH MONSTER

MUSCLE MONSTER

PUMP UP THE BEAST!

UNLEASH THE ULTRA BEAST!

MONSTER ENERGY UNLEADED

UNLEASH THE CAFFEINE FREE BEAST

COFFEE MONSTER

 

 

47



--------------------------------------------------------------------------------

EXHIBIT E

Distribution Agreement

(Section 6(b))

FACILITATION FEE

The Facilitation Fee payable by Distributor to MEC and then by MEC to KO shall
be equal to [***] per case of 24 units and [***] per case of 12 units of
Products sold by MEC to the Distributor, but excluding any free or bonus unit or
units used for sampling. Any other case configuration to be mutually agreed
between Distributor and KO.

 

48

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

EXHIBIT F

Distribution Agreement

PROMOTIONAL ACTIVITIES COSTS

Discount and allowances, price promotions and other customer discount activities
(“D&A”):

(a) MEC Led Customer Calls: Distributor shall contribute an amount equal to
MEC’s contribution for D&A up to a total of [***] per 24-unit 15.5 oz./16 oz.
case, (reduced or increased on a pro rata basis for cases containing less than
24 units or a larger number of units), each a “Case,” sold at a discounted price
by Distributor to Distributor’s Accounts. Thus, Distributor’s contribution shall
be no more than [***] per Case of Products sold at a discounted price on the
above programs. If additional D&A is necessary to achieve a promotional price to
be offered to a customer as agreed by MEC and Distributor, then [***].

(b) Distributor Led Customer Calls: With respect to Distributor led customer
calls, MEC shall contribute an amount equal to [***] per Case basis, provided
always that such amount does not exceed the recommended discount set forth in
the Annual Business Plan.

(c) Payment & Reconciliation. The frequency of all customer promotional discount
programs requiring D&A shall be agreed in the Annual Business Plan. D&A may be
paid by either MEC or Distributor to the customer and reconciled periodically.

(d) The separation of D&A in this Exhibit F into “MEC Led Customer Calls” and
“Distributor Led Customer Calls” is not, in of itself, intended to change the
currently existing funding arrangements and/or business practices currently
subsisting under the D&A category of Exhibit G under any distribution agreement
for Monster Energy products that was in existence between MEC and Distributor
prior to the Effective Date, if any.

Trade Marketing Programs including shelf buys, CMA’s, free cases, coupons,
corporate/retailer rebates, sales force incentives, POS, samples, third party
reset fees, meeting competition price offers (“TMP”).

With respect to MEC Led Customer Calls and Distributor Led Customer Calls,
[***]. All TMP programs shall be agreed upon and form part of the Annual
Business Plans and shall include such additional TMP programs as may be mutually
agreed upon from time to time by the parties. In exceptional cases, such as
Trophy or Prestige accounts, either party may voluntarily agree to contribute
more than [***] to cover any specific TMP programs. TMP may be paid by either
MEC or Distributor to the customer and reconciled periodically.

 

Updated: February 5, 2015

Distributor Initials: UK MEC Initials: RCS

 

49

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Equipment.

MEC shall permit Distributor to manage all equipment that MEC owns in the
Territory as of the Effective Date. Distributor shall not be required to repair
or service such MEC equipment owned by MEC as of the Effective Date. Distributor
shall use commercially reasonable efforts to place Products in all Distributor’s
equipment where appropriate and desired by the Distributor’s Accounts.
Distributor shall reimburse MEC for [***] of the cost of equipment that
Distributor and MEC agree that MEC purchase for the Territory in the future and
which shall be managed by Distributor.

Miscellaneous.

If MEC calls on or assists Distributor in calling on Distributor’s Accounts, to
the extent that MEC makes a commitment for funds or support in excess of what is
provided above or was agreed to by Distributor and MEC, any such excess shall be
borne by MEC.

The parties’ respective rights and obligations under this Exhibit F shall be
revised and amended from time to time to reflect then-prevailing conditions by
written agreement of the parties to be arrived at after good faith discussions
and negotiation. If the parties are unable to agree upon an amendment requested
by either party, such disagreement shall be resolved pursuant to the Deadlock
procedures under Section 12(a)(i)(D) of the Agreement.

All amounts and all contributions provided above shall be adjusted, upward or
downward, from time to time to account for inflation, changes in selling prices
or other adjustments that may occur from time to time, or to conform to
prevailing beverage industry practices relating to the Energy Drink category.
The amounts of such adjustments shall be mutually agreed in writing by the
parties from time to time; provided that such adjustments shall be arrived at
after good faith discussions and negotiations between the parties.

 

Updated: February 5, 2015

Distributor Initials: UK MEC Initials: RCS

 

50

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

EXHIBIT G

Distribution Agreement

NATIONAL ACCOUNTS - MEC DIRECT VOLUME

                              cases*

*To be calculated by MEC as soon as practical following the Commencement Date
and to be the number of cases sold directly by MEC to Outlets in the Territory
during the twelve (12) month period prior to the Commencement Date, but only
with respect to that portion of the Territory, if any, (as defined in this
Agreement) which was not part of Distributor’s “Territory” under one or more
distribution agreements in existence between MEC and Distributor prior to the
Effective Date (the “Prior Agreements”). In the event that this Agreement is
amended to include additional “Territory” following the Commencement Date, the
number of cases set forth above shall be increased accordingly, but only with
respect to such additional “Territory.” For the avoidance of doubt, the number
of cases set forth above shall (a) only apply to the calculation and payment of
the fees payable by MEC to Distributor in accordance with Section 14 solely with
respect to any new Territory allocated to Distributor pursuant to this Agreement
with effect from or after the Effective Date which was not part of Distributor’s
“Territory” under the Prior Agreements (the “New Territory”) and (b) not include
the aggregate number of cases of Products sold by MEC to Outlets in the
Territory that was part of Distributor’s “Territory” under the Prior Agreements.

For Outlets which are part of Distributor’s New Territory, MEC shall pay
Distributor in accordance with the formula set forth in Section 14 for the
number of cases of Products sold directly by MEC to such Outlets, less the
number of cases of Products set forth above.

For Outlets which were part of Distributor’s “Territory” under the Prior
Agreements, MEC shall pay Distributor in accordance with the formula set forth
in Section 14 for all cases of Products sold directly by MEC to such Outlets,
without reference to, or subtracting, the number of cases of Products set forth
above.

 

Updated: February 5, 2015

Distributor Initials: UK MEC Initials: RCS

 

51



--------------------------------------------------------------------------------

EXHIBIT H

Distribution Agreement

COMPETITIVE PRODUCTS

During the Term of this Agreement, Distributor shall not market, sell,
manufacture, prepare, package, or distribute, directly or indirectly, or assist
any third party in engaging in, the business of manufacturing, marketing,
selling or distributing, any Energy Drink/s or products reasonably likely to be
confused with any of the Products in the Territory or reasonably likely to be
perceived by consumers as confusingly similar to or be passed off as Products
(the “Competing Products”), except that Distributor may manufacture, prepare,
package, market, sell and distribute, and otherwise engage or assist any third
party in engaging in the business of manufacturing, marketing, selling or
distributing in the Territory, Competing Products that (i) are owned, marketed,
sold or distributed by KO or an Affiliate of KO, or (ii) were internally
developed by KO or any of its Affiliates, in each case (i) and (ii), to the
extent KO is not otherwise prohibited from marketing, selling or distributing
such Competing Products pursuant to a written agreement between MEC and KO. If
under the terms of any written agreement between MEC and KO, KO authorizes
Distributor to sell Competing Products, then Distributor agrees that it shall be
obligated at all times to allocate and devote at least such resources and
efforts (in all material respects) to the promotion, marketing, sale, and
distribution of the Products as are substantially proportional to the ratio that
the volume of Distributor’s sales of Products bears to the volume of
Distributor’s sales of Competing Products. Notwithstanding the provisions of
this Exhibit H, Distributor may (a) market, sell and distribute [***] for a
period of [***] commencing the Commencement Date and (b) manufacture, prepare or
package (but not market, sell or distribute) the Competing Products described on
Exhibit H.

 

52

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.